--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE BANK
Dated as of February 4, 2015

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
1.
DEFINITIONS
 
1.1
Defined Terms
1
 
1.2
Certain UCC and Accounting Terms; Interpretations
9
 
1.3
Exhibits and Schedules Incorporated
9
2.
CREDIT FACILITY
   
2.1
The Loan
9
 
2.2
The Note
9
 
2.3
Payments and Maturity Date
9
 
2.4
Fee
9
 
2.5
The Closing
10
 
2.6
Interest Matters
10
 
2.7
Certain Provisions Regarding Taxes, Yield Protection and Illegality
10
 
2.8
Payments
13
3.
DISBURSEMENT
 
   
3.1
Disbursement
13
 
3.2
Closing Deliveries
13
 
3.3
Conditions to Each Borrowing Tranche
14
4.
GENERAL REPRESENTATIONS AND WARRANTIES
   
4.1
Organization and Authority
15
 
4.2
No Impediment to Transactions
16
 
4.3
Purposes of the Loan
17
 
4.4
Financial Condition
17
 
4.5
Title to Properties
19
 
4.6
No Material Adverse Change
19
 
4.7
Legal Matters
19
 
4.8
Borrower Status
21
 
4.9
No Misstatement
22
 
4.10
Representations and Warranties Generally
22
5.
GENERAL COVENANTS, CONDITIONS AND AGREEMENTS
   
5.1
Compliance with Transaction Documents
22
 
5.2
Material Transactions
22
 
5.3
Subsidiary Bank Shares
24
 
5.4
Business Operations
24
 
5.5
Compliance with Laws
25
 
5.6
Lender Expenses
27
 
5.7
Inspection Rights
27
6.
REPORTING
   
6.1
Annual
28
 
6.2
Quarterly
28
 
6.3
Compliance Certificate
28
 
6.4
Copies of Other Reports and Correspondence
28
 
6.5
Proceedings
28
 
6.6
Event of Default; Material Adverse Change
28
 
6.7
Issuance of Borrower Capital Instruments
28
 
6.8
Other Information Requested by Lender
28
 
6.9
Electronic Delivery of Reporting Materials
29

i

--------------------------------------------------------------------------------

7.
FINANCIAL COVENANTS
   
7.1
Capitalization
29
 
7.2
Risk‑Based Capital
29
 
7.3
Nonperforming Assets to Capital
29
 
7.4
Reserves to Nonperforming Loans
29
 
7.5
Minimum Fixed Charge Coverage Ratio
29
 
7.6
Liquidity
29
8.
BORROWER'S DEFAULT
   
8.1
Borrower's Defaults and Lender's Remedies
30
 
8.2
Protective Advances
32
 
8.3
Other Remedies
32
 
8.4
No Lender Liability
32
 
8.5
Lender's Fees and Expenses
32
9.
MISCELLANEOUS
   
9.1
Release; Indemnification
33
 
9.2
Assignment and Participation
33
 
9.3
Prohibition on Assignment
33
 
9.4
Time of the Essence
33
 
9.5
No Waiver
34
 
9.6
Severability
34
 
9.7
Usury; Revival of Liabilities
34
 
9.8
Notices and Electronic Communications
35
 
9.9
Successors and Assigns
36
 
9.10
No Joint Venture
36
 
9.11
Brokerage Commissions
36
 
9.12
Publicity
36
 
9.13
Documentation
36
 
9.14
Additional Assurances; Right of Set‑off
36
 
9.15
Entire Agreement
37
 
9.16
Choice of Law, Jurisdiction and Venue
37
 
9.17
No Advisory or Fiduciary Responsibility
38
 
9.18
No Third Party Beneficiary
38
 
9.19
Legal Tender of United States
38
 
9.20
Captions; Counterparts
38
 
9.21
Knowledge; Discretion
38
 
9.22
PFP Loan Consent
38
 
9.23
WAIVER OF CONSEQUENTIAL DAMAGES, ETC
39
 
9.24
WAIVER OF RIGHT TO JURY TRIAL
39

ii

--------------------------------------------------------------------------------

EXHIBITS:
A            Form of Note
B            Form of Quarterly Compliance Certificate


DISCLOSURE SCHEDULES:


4.1.2            States of Operation; Capitalization
4.5.1            Liens
4.7.3            Regulatory Enforcement Actions
4.7.4            Litigation
4.7.6            Medical Benefits
4.7.7            Environmental Matters
5.2.3            Indebtedness
iii

--------------------------------------------------------------------------------

LOAN AGREEMENT
This LOAN AGREEMENT (this "Agreement") is dated as of February 4, 2015, and is
made by and between PINNACLE BANK, a Tennessee state-chartered bank
("Borrower"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
("Lender").
R E C I T A L S:
A.            Borrower is a Tennessee state-chartered bank that is not a member
of the Federal Reserve System and is a wholly-owned subsidiary of PINNACLE
FINANCIAL PARTNERS, INC., a Tennessee corporation registered as a bank holding
company with its principal corporate offices in Nashville, Tennessee ("PFP"). 
The issued and outstanding shares of common stock of Borrower, all of which are
owned beneficially and of record by PFP, are referred to as the "Subsidiary Bank
Shares."
 
B.            Borrower has requested that Lender provide it with a term loan
(the "Loan") in the maximum principal amount of $40,000,000 (the "Maximum
Principal Amount").
 
C.            The proceeds from the Loan, including the Disbursement (as defined
below) shall be used by Borrower solely to fund the purchase of Equity Interests
(as defined below) (the "BHG Units") representing approximately 30% of the
outstanding Equity Interests in BANKERS HEALTHCARE GROUP, LLC., a Delaware
limited liability company with its principal offices in Syracuse, New York, that
engages in the business of providing commercial loan products to healthcare and
other licensed professionals and their related businesses throughout the United
States ("BHG").
 
D.            Lender is willing to lend to Borrower up to the Maximum Principal
Amount under the Loan in accordance with the terms, subject to the conditions,
and in reliance on the recitals, representations, warranties, covenants and
agreements set forth herein and in the other Transaction Documents (as defined
below).
 
THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
1.            DEFINITIONS.
 
1.1            Defined Terms.  The following capitalized terms generally used in
this Agreement and in the other Transaction Documents have the meanings defined
or referenced below.  Certain other capitalized terms used only in specific
sections of this Agreement may be defined in such sections.
 
"Accounting Event" means a determination by Borrower that Borrower is required,
in accordance with rules, regulations and other applicable guidance of the FDIC
and the FRB (after giving effect to the implementation of anticipated changes in
the capital regulations intended to implement Basel III) that apply to Borrower,
to reduce its total capital for the purposes of calculating the Borrower's Total
Risk-Based Capital Ratio as contemplated in Section 7.2 by any goodwill or
embedded goodwill associated with Borrower's investment in the BHG Units.
"Affiliate(s)" means, with respect to any Person, such Person's immediate family
members, partners, members or parent and subsidiary corporations or other
business entities, and any other Person directly or indirectly Controlling,
Controlled by, or under common Control with, said Person, and their respective
Affiliates, members, partners, shareholders, directors, officers, employees,
agents and representatives.  For the avoidance of doubt, BHG and Borrower shall
not be considered Affiliates of each other unless and until PFP, directly or
indirectly (including through Borrower or any other corporation or entity
directly or indirectly Controlled by PFP), owns in excess of 50% of BHG's
outstanding Equity Interests or otherwise Controls BHG.
"Allowance for Loan Losses" has the meaning ascribed to such term in
Section 7.4.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption.
1

--------------------------------------------------------------------------------

"Applicable Margin" means on any determination date as provided in this
Agreement, the rate per annum set forth opposite the then outstanding unpaid
principal amount under the Loan as reflected below.  Each change in the
Applicable Margin shall apply during the interest rate determination period
commencing on or after the first day of the month following the effective date
of such change.  Notwithstanding the foregoing, during the interest rate
determination period commencing on the date of the Disbursement, the Applicable
Margin shall mean 1.95%.
Unpaid Principal Amount:
Applicable Margin:
 
$35,000,000 or greater
1.95
%
Less than $35,000,000 and more than $29,999,999.99
1.85
%
Less than $30,000,000 and more than $24,999,999.99
1.75
%
Less than $25,000,000
1.65
%



"Assignee Lender" has the meaning ascribed to such term in Section 9.2.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
"Bankruptcy Code Provisions" has the meaning ascribed to such term in
Section 8.1.1.15.
"BHG Units" has the meaning ascribed to such term in the recitals hereto.
"Borrower" has the meaning ascribed to such term in the preamble hereto and
shall include any successor to Pinnacle Bank or such other Person that shall
assume the obligations of the borrower under the Transaction Documents in
accordance with the express terms of such Transaction Documents.
"Borrower 2013 Financial Statements" has the meaning ascribed to such term in
Section 4.4.1.
"Borrower 2013 Financial Statements Date" has the meaning ascribed to such term
in Section 4.4.1.
"Borrower Financial Statements" has the meaning ascribed to such term in
Section 4.4.
"Borrower's Accountant" means KPMG, LLP or such other nationally recognized firm
of certified public accountants selected by PFP and Borrower as shall from time
to time audit PFP's and Borrower's financial statements.
"Borrower's Liabilities" means Borrower's obligations under this Agreement and
any other Transaction Documents.
"Borrowing Notice" means a properly completed notice in a form acceptable to
Lender in accordance with its disbursement procedures set forth in this
Agreement.
"Borrowing Tranche" means a disbursement of proceeds under the Loan pursuant to
this Agreement and, where applicable, the renewal of any such disbursement or
portion thereof pursuant to this Agreement.
"Business Day" means a day of the week (but not a Saturday, Sunday or a legal
holiday under the laws of the State of Tennessee or any other day on which
banking institutions located in Tennessee are authorized or required by law or
other governmental action to close) on which the New York, New York offices of
Lender are open to the public for carrying on substantially all of its business
functions.  Unless specifically referenced in this Agreement as a Business Day,
all references to "days" shall be to calendar days.
"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
2

--------------------------------------------------------------------------------

"CFPB" means the Consumer Financial Protection Bureau and any successor to such
agency.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or related official guidance from or issued by any
governmental or similar authority, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental or similar authority or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any governmental or similar authority; provided, however,
that, notwithstanding anything herein to the contrary, (x) the Dodd‑Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Closing" means the meaning ascribed to such term in Section 2.5.
"Closing Date" means the date of this Agreement.
"Code" means the Internal Revenue Code of 1986, as amended or recodified.
"Condition or Release" means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.
"Control" means the possession, directly or indirectly, of the power to direct,
cause or significantly influence the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
"Default Rate" has the meaning ascribed to such term in Section 2.6.1.
"Disbursement" has the meaning ascribed to such term in Section 3.2.
"Disclosure Schedule" means, in aggregate, the disclosures contemplated herein
as included in the Disclosure Schedule, which has been delivered in connection
with the execution of this Agreement.
"Employee Benefit Plan" means an "employee benefit plan" within the meaning of
Section 3(3) of ERISA.
"Equity Interest" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and regardless of whether such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended or
recodified.
"ERISA Affiliate" means any person (as defined in Section 3(9) of ERISA) which
together with Borrower would be a member of the same "controlled group" within
the meaning of Sections 414(b), (c), (m) and (o) of the Code.
"Event of Default" and "Default" have the meaning ascribed to such terms in
Section 8.1.1.
"FDIC" means the Federal Deposit Insurance Corporation and any successor to such
agency and shall include any other Governmental Agency that serves as the
primary federal banking regulator of Borrower from time to time when the Loan is
outstanding.
"FDI Act" means the Federal Deposit Insurance Act, as amended or recodified.
3

--------------------------------------------------------------------------------

"Fixed Charge Coverage Ratio" has the meaning ascribed to such term in
Section 7.5.
"FRB" means the Board of Governors of the Federal Reserve System and any other
Governmental Agency that serves as the primary federal banking regulator of PFP
from time to time when the Loan is outstanding.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Agency(ies)" means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency including the FRB, the TDFI, the FDIC, the CFPB and the SEC.
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of the first Person, direct or indirect, (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person,  regardless of whether such Indebtedness is
assumed by the first Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary Indebtedness, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
"Hazardous Materials" means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radiologically enhanced or
contaminated materials, hazardous wastes, toxic or contaminated substances or
similar materials, including any substances which are "hazardous substances,"
"hazardous wastes," "hazardous materials" or "toxic substances" under any
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.
"Hazardous Materials Claims" has the meaning ascribed to such term in
Section 4.7.7.
"Hazardous Materials Laws" mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right‑to‑Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and comparable laws of other jurisdictions or orders and regulations.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, regardless of whether included as
indebtedness or liabilities in accordance with GAAP:
(a)              all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
4

--------------------------------------------------------------------------------

(b)  all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments as the debtor thereunder (other
than any letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments issued or
undertaken in good faith in the ordinary course of business consistent with past
practice among Borrower and its customers);
(c)              net obligations of such Person under any Swap Contract (other
than any Swap Contract entered into in good faith in the ordinary course of
business consistent with past practice among Borrower and its customers);
(d)              all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days);
(e)              indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), regardless
of whether such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)              all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;
(g)              all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)              all Guarantees of such Person in respect of any of the
foregoing,
provided, however, Indebtedness shall not include:
(1)              deposits or other indebtedness incurred in good faith and in
the ordinary course of Borrower's business consistent with past practice
(including indebtedness to the FRB or any of the twelve Federal Reserve Banks,
federal funds purchased, securities sold under agreements to repurchase,
advances from any Federal Home Loan Bank and secured deposits of municipalities,
as the case may be) and in accordance with safe and sound banking practices and
applicable laws and regulation; and
(2)              purchase money obligations incurred in the ordinary course of
business consistent with past practice, which obligations (A) shall not, in the
aggregate, exceed $5,000,000 and (B) may include liens, encumbrances or similar
interests in the property that is acquired in connection with such obligations.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.  The amount of any net obligation under any
Swap Contract (other than any Swap Contract entered into in good faith in the
ordinary course of business consistent with past practice among Borrower and its
customers) on any date shall be deemed to be the Swap Termination Value thereof
as of such date.
"Instructions" means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loan, if any, should be disbursed
at Closing.
"Interim Financial Statements" has the meaning ascribed to such term in
Section 4.4.1.
"Junior Subordinated Debentures" means either collectively or individually, as
applicable (a) the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2034, issued by PFP, (b) the Junior Subordinated Notes due 2035,
issued by PFP, (c) the Floating Rate Junior Note due 2036, issued by PFP, (d)
the Floating Rate Junior Subordinated Deferrable Interest Debentures due 2037,
issued by PFP.
5

--------------------------------------------------------------------------------

"Leases" means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
"Lender" has the meaning ascribed to such term in the preamble hereto.
"Liquid Assets" has the meaning ascribed to such term in Section 7.6.
"Loan" has the meaning ascribed to such term in the recitals hereto.
"Material Adverse Effect" means a material adverse change in, or a material
adverse effect on, the financial condition, business or operations of the
Borrower and its Subsidiaries, taken as a whole.
"Maturity Date" means February 28, 2020.
"Maximum Principal Amount" has the meaning ascribed to such term in the recitals
hereto.
"New York Banking Day" means any date (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.
"Nonperforming Assets" has the meaning ascribed to such term in Section 7.3.
"Nonperforming Loans" has the meaning ascribed to such term in Section 7.4.
"Note" shall mean a promissory note in the form attached as Exhibit A hereto in
the original principal amount of the Loan, as amended, restated, supplemented or
modified from time to time, and each note delivered in substitution or exchange
for such note.
"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.
"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
 "Permitted Lien" means:
(a)            liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;
(b)            statutory liens incidental to the conduct of the Borrower's or
the applicable Subsidiary's business or the ownership of its properties and
assets that (i) were not incurred in connection with the borrowing of money or
the obtaining of advances or credit, and (ii) do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business;
(c)            liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to Borrower incurred in the ordinary course of business and
in compliance with applicable laws;
6

--------------------------------------------------------------------------------

(d)            liens on property or assets of Borrower to secure obligations 
incurred pursuant to clauses (1) and (2) or the applicable Subsidiary to secure
obligations incurred pursuant to clause (2), in each case of the proviso to the
definition of "Indebtedness";
(e)            liens granted to secure any deposit liabilities with any
Governmental Agency;
(f)            deposits to secure the performance of leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
(g)            judgment and attachment liens not giving rise to an Event of
Default, including Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(h)            any lien existing on the Closing Date that is set forth in
Section 4.5.1 of the Disclosure Schedule, and replacements, extensions,
renewals, refundings or refinancings thereof;
(i)            easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of Borrower or any Subsidiary; and
(j)            purchase money liens on fixed assets securing loans and
Capitalized Lease Obligations, provided that such lien is limited to the
purchase price and only attaches to the property being acquired.
"Person" means an individual, a corporation (regardless of whether for profit),
a partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
"PFP" has the meaning ascribed to such term in the recitals hereto and shall
include any successor to Pinnacle Financial Partners, Inc.
"Property" means any real property owned or leased by Borrower or any Subsidiary
but shall not include real property that was acquired by Borrower (including any
Subsidiary of Borrower) as a result of its collection efforts relating to bona
fide loans made to unrelated borrowers of the Borrower.
"Reprice Date" means the first day of each month.  If the initial advance under
this Note occurs other than on the Reprice Date, the initial one-month LIBOR
rate shall be that one-month LIBOR rate in effect two New York Banking Days
prior to the date of the initial advance, which rate plus the Applicable Margin
shall be in effect until the next Reprice Date.  Bank's internal records of
applicable interest rates shall be determinative in the absence of manifest
error.
"Required Liquidity Amount" has the meaning ascribed to such term in Section
7.6.
"RICO Related Law" means the Racketeer Influenced and Corrupt Organizations Act
of 1970 or any other federal, state or local law for which forfeiture of assets
is a potential penalty.
"Sanctioned Country" means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
"Sanctioned Person" means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
7

--------------------------------------------------------------------------------

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
"SEC" means the United States Securities and Exchange Commission and any
successor to such agency.
"Subsidiary" means any corporation or other entity of which any Controlling
Equity Interest is directly or indirectly owned by Borrower (or where expressly
indicated, PFP); provided, however, that for avoidance of doubt, BHG shall not
be considered a Subsidiary unless and until Borrower, directly or indirectly
(including through any other entity directly or indirectly Controlled by
Borrower), owns in excess of 50% of BHG's outstanding Equity Interests or is
otherwise required to treat BHG as a consolidated entity in Borrower's financial
statements in accordance with GAAP.
"Subsidiary Bank Shares" has the meaning ascribed to such term in the recitals
hereto and shall include the capital stock and other Equity Interests of any
depository institution that is a successor to the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), regardless of whether any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so‑called synthetic, off‑balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Bankruptcy
Code Provisions to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
"Tangible Primary Capital" has the meaning ascribed to such term in Section 7.3.
 "TDFI" means the Tennessee Department of Financial Institutions and any
successor to such agency.
"Total Risk‑Based Capital Ratio" has the meaning ascribed to such term in
Section 7.2.
"Transaction Documents" means this Agreement, the Note and those other documents
and instruments (including all agreements, instruments, certificates and
documents executed by and/or on behalf of Borrower in connection with this
Agreement and the Note) entered into or delivered in connection with or relating
to the Loan.  Transaction Documents shall also include any Swap Contract between
Borrower and Lender or any Affiliate of Lender.
"UCC" shall mean the Uniform Commercial Code as enacted in the State of New
York, as amended or recodified.
"Unmatured Event of Default" means an event or circumstance that with the
passage of time, the giving of notice or both could become a Default or Event of
Default.
8

--------------------------------------------------------------------------------

1.2            Certain UCC and Accounting Terms; Interpretations.  Except as
otherwise defined in this Agreement or the other Transaction Documents, all
words, terms and/or phrases used herein and therein shall be defined by the
applicable definition therefor (if any) in the UCC.  Notwithstanding the
foregoing, any accounting terms used in this Agreement that are not specifically
defined herein shall have the meaning customarily given to them in accordance
with GAAP.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  The words "hereof", "herein" and "hereunder" and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word "including" when
used in this Agreement without the phrase "without limitation," shall mean
"including, without limitation."  All references to time of day herein are
references to New York, New York time unless otherwise specifically provided. 
Any reference contained herein to attorneys' fees and expenses shall be deemed
to be reasonable fees and expenses of Lender's outside counsel and of any other
third-party experts or consultants reasonably engaged by Lender's outside
counsel on Lender's behalf.  All references to a Transaction Document shall be
deemed to be to such document as amended, modified or restated from time to
time.  With respect to any reference in this Agreement to any defined term, (a)
if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(b) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.
 
1.3            Exhibits and Schedules Incorporated.  All Exhibits and Schedules
attached hereto or referenced herein, are hereby incorporated into this
Agreement.
 
2.            CREDIT FACILITY.
 
2.1            The Loan.  On the date hereof, Lender agrees to extend the Loan
to Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Note and the other Transaction Documents. 
Interest on each advance hereunder shall accrue at an annual rate equal to the
Applicable Margin plus the greater of (a) zero percent (0.0%) and (b) the
one-month LIBOR rate quoted by Lender from Reuters Screen LIBOR01 Page or any
successor thereto, which shall be that one-month LIBOR rate in effect two New
York Banking Days prior to the Reprice Date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset monthly on each Reprice Date.  For avoidance
of doubt, the Loan is not a revolving credit facility and Borrower may not repay
and re‑borrow principal amounts under the Loan.  The unpaid principal balance
plus all accrued but unpaid interest on the Loan shall be due and payable on the
Maturity Date, or such earlier date on which such amount shall become due and
payable on account of acceleration by Lender in accordance with the terms of the
Note and this Agreement.
 
2.2            The Note.  The Loan shall be evidenced by the Note.
 
2.3            Payments and Maturity Date.  On June 30, 2015 and on the last day
of each calendar quarter thereafter, Borrower shall repay, together with any
interest payment then due under Section 2.6, an amount equal to $1,000,000.  On
the Maturity Date, all sums due and owing under this Agreement and the other
Transaction Documents with respect to the Loan shall be repaid in full. 
Borrower acknowledges and agrees that Lender has not made any commitments,
either express or implied, to extend the terms of the Loan past its Maturity
Date, unless Borrower and Lender hereafter specifically otherwise agree in
writing.
 
2.4            Fee.  Borrower shall pay Lender a fee equal to 0.25% (twenty-five
basis points) of the Maximum Principal Amount on the Closing Date.  Such fee
shall be fully earned when paid and shall not be refunded for any reason.
 
9

--------------------------------------------------------------------------------

2.5            The Closing.  The establishment of the credit facility shall
occur at the closing (the "Closing"), which will occur at the offices of
Kirkland & Ellis LLP, counsel to Lender, at 300 North LaSalle Street,
Suite 2400, Chicago, Illinois at 9:30 a.m. (local time) on the Closing Date, or
at such other place, date, time or manner (including remotely via the electronic
or other exchange of documents and signature pages) as the parties hereto may
agree, and may include the disbursement of the proceeds of the Loan in
accordance with the Instructions, if any, received at least one Business Day
prior to Closing.  At the Closing and at all times thereafter, Lender is hereby
authorized to rely upon Instructions and other written communications concerning
the Loan delivered by any authorized officer of Borrower, including the
Borrower's President, Chief Financial Officer, Controller, Treasurer and any
other officer designated on the Notice of Authorized Officers delivered by
Borrower from time to time, and such additional authorized agents as any of the
above referenced officers of Borrower shall designate, in writing, to Lender
from time to time.
 
2.6            Interest Matters.  Interest is payable beginning March 31, 2015,
and on the same date of each consecutive third month thereafter (except that if
a given month does not have such a date, the last day of such month), plus a
final interest payment with the payment of principal on the Maturity Date. 
Principal is payable on the Maturity Date.
 
2.6.1 Default Interest.  Notwithstanding the rates of interest and the payment
dates specified in this Section 2.6, effective immediately upon the occurrence
and during the continuance of any Event of Default, the principal balance of the
Loan then outstanding and, to the extent permitted by applicable law, any
interest payments not paid within five days after the same becomes due shall
bear interest payable upon demand at a rate that is 3% per annum in excess of
the rate of interest otherwise payable under this Agreement (the "Default
Rate").  In addition, all other amounts due to Lender (whether directly or for
reimbursement) under this Agreement or any of the other Transaction Documents if
not paid within 5 Business Days after written notice from Lender that the same
has become due, shall thereafter bear interest at the foregoing Default Rate. 
Finally, any amount due on the Maturity Date that is not then paid shall also
bear interest thereafter at the Default Rate.
2.6.2 Computation of Interest.  Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest accrues and a
year of 360 days.  In computing interest, the date of funding shall be included
and the date of payment (with respect to the amount timely paid on such date)
shall be excluded; provided, however, that if any funding is repaid on the same
day on which it is made, one day's interest shall be paid thereon.  The parties
hereto intend to conform strictly to applicable usury laws as in effect from
time to time during the term of the Loan.  Accordingly, if the transaction
contemplated hereby would be usurious under applicable law (including the laws
of the United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable), then, in that event, notwithstanding anything to the
contrary in this Agreement or the Note, Borrower and Lender agree that the
aggregate of all consideration that constitutes interest under applicable law
that is contracted for, charged or received under or in connection with this
Agreement shall under no circumstances exceed the maximum amount of interest
allowed by applicable law, and any excess shall be credited to Borrower by
Lender (or if such consideration shall have been paid in full, such excess
refunded to Borrower by Lender).
2.7            Certain Provisions Regarding Taxes, Yield Protection and
Illegality.
 
2.7.1 Changes; Legal Restrictions.  In the event the adoption of or any change
in any law, treaty, rule, regulation, guideline or the interpretation or
application thereof by a Governmental Agency (whether or not having the force of
law and whether or not the failure to comply therewith would be unlawful) either
(a) subjects Lender to any tax (other than income taxes or franchise taxes not
specifically based on loan transactions), duty or other charge of any kind with
respect to any LIBOR rate Borrowing Tranche or changes the basis of taxation
(other than with respect to income taxes or franchise taxes not specifically
based on loan transactions) of payments to Lender of principal, fees, interest
or any other amount payable in connection with a LIBOR rate Borrowing Tranche,
or (b) imposes on Lender any other condition materially more burdensome in
nature, extent or consequence than those in existence as of the date of this
Agreement, and the result of any of the foregoing is to increase the cost to
Lender of making, renewing or maintaining any LIBOR rate Borrowing Tranches or
to reduce any amount receivable thereunder; then, in any such case, Borrower
shall promptly pay to Lender, as applicable, upon demand, such amount or amounts
as may be necessary to compensate Lender for any such additional cost incurred
or reduced amounts received.
10

--------------------------------------------------------------------------------

2.7.2 LIBOR Rate Lending Unlawful.  If Lender shall determine (which
determination shall, upon notice thereof to Borrower, be conclusive and binding
in the absence of readily demonstrable error that the adoption of or any change
in any law, treaty, rule, regulation, guideline or in the interpretation or
application thereof by any Governmental Agency makes it unlawful for Lender to
make or maintain any LIBOR rate Borrowing Tranche, (a) the obligation of Lender
to make or continue any LIBOR rate Borrowing Tranche shall, upon such
determination, forthwith be suspended until Lender shall notify Borrower that
the circumstances causing such suspension no longer exist, and (b) if required
by such law, interpretation or application, all LIBOR rate Borrowing Tranches
shall automatically convert into non-LIBOR rate Borrowing Tranches in a manner
that the interest rate thereon will reasonably approximate the total interest
rate payable immediately prior to such circumstance as reasonably determined by
Lender.
2.7.3 Unascertainable Interest Rate.  If Lender shall have determined in good
faith that adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBOR rate Borrowing Tranches, then, upon notice from
Lender to Borrower, the obligations of Lender to make or continue LIBOR rate
Borrowing Tranches shall forthwith be suspended, and thereafter the Loan shall
continue as non-LIBOR rate Borrowing Tranches in a manner that the interest rate
thereon will reasonably approximate the total interest rate payable immediately
prior to such circumstance as reasonably determined by Lender until Lender shall
notify Borrower that the circumstances causing such suspension no longer exist. 
Lender will give such notice when it determines, in good faith, that such
circumstances no longer exist; provided, however, that Lender shall not have any
liability with respect to any delay in giving such notice.
2.7.4 Funding Losses.  In the event Lender shall incur any loss or expense
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by Lender to
make or maintain any LIBOR rate Borrowing Tranche) as a result of any
continuance, repayment or prepayment of the principal amount of, or failure to
make or termination of, any LIBOR rate Borrowing Tranche on a date other than
the scheduled last day of the LIBOR period applicable thereto, then, upon the
written notice of such from Lender to Borrower, Borrower shall reimburse Lender
(without duplication, including under Section 2.7.5.6) for such loss or expense
within three Business Days after receipt of such notice.  Such written notice
(which shall include calculations in reasonable detail) shall be conclusive and
binding in the absence of readily demonstrable error.
2.7.5 Increased Costs; Reserves on LIBOR Rate Borrowing Tranches.
                  2.7.5.1.  Increased Costs Generally.  If any Change in Law
shall: (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement contemplated by Section 2.7.5.5); (b)
subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBOR rate Borrowing Tranche made by it, or change the basis of
taxation of payments to Lender in respect thereof; or (c) impose on any Lender
or the London Inter‑Bank Eurodollar Market any other condition, cost or expense
affecting this Agreement or LIBOR rate Borrowing Tranches made by Lender and the
result of any of the foregoing shall be to increase the cost to Lender of making
or maintaining the Loan based on the LIBOR rate (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by Lender hereunder (whether of principal, interest or any other
amount) then, upon request of Lender, Borrower will pay to Lender (without
duplication, including under Section 2.7.1)such additional amount or amounts as
will compensate Lender for such additional costs incurred or reduction suffered.
 
                  2.7.5.2. Capital Requirements.  If Lender determines that any
Change in Law affecting Lender or the lending office of Lender where the Loan is
deemed to be maintained or such Lender's holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on Lender's capital or on the capital of Lender's holding company, if any, as a
consequence of this Agreement or the Loan made by Lender, to a level below that
which Lender or Lender's holding company could have achieved but for such Change
in Law (taking into consideration Lender's policies and the policies of Lender's
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender's holding company for any such reduction suffered.
11

--------------------------------------------------------------------------------

                  2.7.5.3. Certificates for Reimbursement.  A certificate of
Lender setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in Section 2.7.1,
Section 2.7.5.1 or Section 2.7.5.2 and delivered to Borrower shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
                  2.7.5.4. Delay in Requests.  Failure or delay on the part of
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's right to demand such
compensation, provided, however, Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine‑month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
                  2.7.5.5. Reserves on LIBOR Rate Borrowing Tranches.  Borrower
shall pay to Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including LIBOR
funds or deposits (currently known as "Eurocurrency liabilities"), additional
interest on the unpaid principal amount of each LIBOR rate Borrowing Tranche
equal to the actual costs of such reserves allocated to the Loan by Lender (as
determined by Lender in good faith, which determination shall be conclusive),
which shall be due and payable (without duplication, including as contemplated
in the definition of LIBOR rate) on each date on which interest is payable on
such Loan, provided, however, Borrower shall have received at least 10 days'
prior notice of such additional interest from Lender.  If Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
 
                  2.7.5.6. Compensation for Losses.  Upon demand of Lender from
time to time, Borrower shall promptly compensate Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it (without duplication,
including under Section 2.7.4) as a result of: (i) any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Tranche on a day other
than the last day of the interest period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration or otherwise); (ii) any failure
by Borrower (for a reason other than the failure of Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Tranche on
the date or in the amount notified by Borrower; or (iii) any assignment of a
LIBOR rate Borrowing Tranche on a day other than the last day of the interest
period therefor as a result of a request by Borrower; including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain the Loan or from fees payable
to terminate the deposits from which such funds were obtained.  Borrower shall
also pay any customary administrative fees charged by Lender in connection with
the foregoing.  For purposes of calculating amounts payable by Borrower to
Lender under this Section 2.7.5.6, each Lender shall be deemed to have funded
each LIBOR rate Borrowing Tranche made by it at the LIBOR rate for such Tranche
by a matching deposit or other borrowing in the London Inter‑Bank Eurodollar
Market for a comparable amount and for a comparable period, whether or not such
LIBOR rate Borrowing Tranche was in fact so funded.
 
                  2.7.5.7.  Survival.  All of Borrower's obligations under this
Section 2.7 shall survive termination of this Agreement, and repayment of the
Loan hereunder.
12

--------------------------------------------------------------------------------

2.8            Payments.  Borrower agrees that matters concerning prepayments,
payments and application of payments shall be in accordance with Lender's
practices set forth in this Agreement and in the other Transaction Documents.
 
2.8.1 Prepayment.  Subject to Section 2.7.4 hereof and the immediately following
sentence, Borrower may, upon at least one Business Day's notice to Lender,
prepay, without penalty, all or a portion of the principal amount outstanding
under the Note in a minimum aggregate amount of $100,000 or any larger integral
multiple of $100,000 by paying the principal amount to be prepaid, together with
unpaid accrued interest thereon to the date of prepayment.  So long as no Event
of Default or Unmatured Event of Default has occurred and is continuing and
Borrower has no unsatisfied obligations under the Transaction Documents,
prepayments shall be applied to the scheduled principal installment payable in
respect of the Loan as directed by Borrower.  Amounts that are prepaid under the
Note may not be reborrowed
  
 
2.8.2 Manner and Time of Payment.  All payments of principal, interest and fees
hereunder payable to Lender shall be made, without condition or reservation of
right and free of set‑off or counterclaim, in U.S. dollars and by wire transfer
(pursuant to Lender's written wire transfer instructions) of immediately
available funds delivered to Lender not later than 12:00 noon  (Eastern time) on
the date due.  Funds received by Lender after that time and date shall be deemed
to have been paid on the next succeeding Business Day.
 
2.8.3 Payments on Non‑Business Days.  Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day that is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.
 
2.8.4 Application of Payments.  All payments received by Lender from or on
behalf of Borrower shall be applied first to amounts due to Lender to reimburse
Lender's costs and expenses, including those pursuant to Section 5.6 or
Section 8.5 and, second to accrued interest under the Note, and third to
principal amounts outstanding under the Note; provided, however, subject to
Section 8.1.2 of this Agreement, that after the date on which the final payment
of principal with respect to the Loan is due or following and during any Event
of Default, all payments received on account of Borrower's Liabilities shall be
applied in whatever order, combination and amounts as Lender, in its sole and
absolute discretion, decides, to all costs, expenses and other indebtedness
owing to Lender under the Transaction Documents.
 
3.            DISBURSEMENT.
 
3.1        Disbursement.  Following the Closing and the delivery of all items
required by Section 3, at such time as all of the terms and conditions in
Section 3.3 have been satisfied by Borrower and Borrower has executed and
delivered to Lender each of the Transaction Documents and any other related
documents in form and substance reasonably satisfactory to Lender, Lender shall
disburse to Borrower an amount up to the Maximum Principal Amount.  In the event
Borrower fails to satisfy any disbursement conditions, Borrower nevertheless
shall pay all costs and expenses incurred by Lender in connection with the
transactions contemplated herein promptly upon receipt of an invoice therefor
from Lender.
 
3.2        Closing Deliveries.  In conjunction with and as additional (but
independent) supporting evidence for certain of the covenants, representations
and warranties made by Borrower herein, at the Closing and as a condition of the
disbursement to be made pursuant to this Agreement (the "Disbursement"),
Borrower shall deliver or cause to be delivered to Lender each of the following,
each of which shall be in form and substance satisfactory to Lender, in its sole
and absolute discretion:

3.2.1 Searches. Such UCC, tax lien and judgment searches regarding Borrower
pertaining to the jurisdictions in which Borrower is organized and
headquartered.
 
3.2.2 Opinion.  An opinion of counsel of Borrower in substantially a form
reasonably satisfactory to Lender, dated as of the Closing Date.
3.2.3 Transaction Documents.  The Transaction Documents, including the Note.
13

--------------------------------------------------------------------------------

3.2.4 Authority Documents.
                  3.2.4.1. Copies certified by the Secretary of State of the
State of Tennessee of the charter (or equivalent organizational document) of
Borrower.
                  3.2.4.2. A certificate issued by the Secretary of State of the
State of Tennessee evidencing the existence and good standing of Borrower.
                  3.2.4.3.  Copies certified by the Secretary or an Assistant
Secretary of Borrower of the Bylaws of Borrower.
                  3.2.4.4. Copies certified by the Secretary or an Assistant
Secretary of Borrower of resolutions of the board of directors of Borrower
authorizing the execution, delivery and performance of this Agreement, the Note
and the other Transaction Documents.
                  3.2.4.5. An incumbency certificate of the Secretary or an
Assistant Secretary of Borrower certifying the names of the officer or officers
of Borrower authorized to sign this Agreement, the Note and the other documents
provided for in this Agreement, together with a sample of the true signature of
each such officer (Lender may conclusively rely on such certificate until
formally advised by a like certificate of any changes therein).
3.2.5 Regulatory Consents. Copies certified by the Secretary or an Assistant
Secretary of Borrower and PFP of all documents evidencing any necessary
consents, approvals and determinations of any Governmental Agency with respect
to this Agreement and the other Transaction Documents and the borrowings
contemplated hereby and the acquisition by Borrower of the BHG Units to the
extent such consents, approval and determinations are required to be received on
or prior to the Disbursement.
3.2.6 Instructions. The Borrowing Notice and Instructions, if any.
3.2.7 Fees and Costs of Lender. Payment of the origination fee described in
Section 2.4 and all reasonable costs and expenses incurred by Lender to date in
connection with the transactions contemplated herein, including Lender's
attorneys' fees and expenses and other reasonable fees and expenses paid or
payable to any other parties.
3.2.8 Other Requirements. Such other additional information regarding Borrower,
BHG and PFP and their respective assets, liabilities (including any liabilities
arising from, or relating to, legal proceedings) and contracts as Lender may
require in its sole discretion.
3.2.9 Other Documents. Such other instruments, certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents that are provided
for hereunder or as Lender may reasonably request.
3.3            Conditions to Each Borrowing Tranche. Notwithstanding anything to
the contrary contained herein, the continued performance, observance and
compliance of and with all of the covenants, conditions and agreements of
Borrower contained herein (regardless of whether non‑performance constitutes an
Event of Default) and in the other Transaction Documents shall be further
conditions precedent to any disbursement of the proceeds under the Loan and any
Borrowing Tranche except to the extent waived by Lender. In addition, Lender
shall not be required to disburse proceeds under the Loan at any time that any
of the following is true:
14

--------------------------------------------------------------------------------

      3.3.1 Default.  There exists an Event of Default or Unmatured Event of
Default.
        3.3.2 Representations and Warranties.  Any representation or warranty of
Borrower contained herein or any information set forth in the recitals hereto,
shall not be true on and as of the date of any Borrowing Tranche, with the same
effect as though such representations and warranties had been made, or such
information had been presented, on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date.
           3.3.3 Approvals.  All necessary or appropriate actions and
proceedings have not been taken in connection with, or relating to, the
transactions contemplated hereby (including the acquisition by Borrower of the
BHG Units) and all documents incident thereto have not been completed and
tendered for delivery, in substance and form reasonably satisfactory to Lender,
including if appropriate in the opinion of Lender, Lender's failure to have
received evidence of any necessary approvals from Governmental Agencies.
           3.3.4 Other Documents.  Lender has not received in substance and form
reasonably satisfactory to Lender, all instruments, certificates, affidavits,
schedules, resolutions, opinions, notes, and/or other documents that are
provided for hereunder.
           3.3.5 Legislation or Proceedings.  Any legislation has been passed or
any suit or other proceeding has been instituted the effect of which is to
prohibit, enjoin (or to declare unlawful or improper) or otherwise materially
and adversely affect, in Lender's sole and absolute judgment, Borrower's
performance of its obligations hereunder, or any litigation or governmental
proceeding has been instituted or threatened against Borrower or any Subsidiary
or any of their officers or shareholders that could reasonably be expected to be
determined adversely and, if so determined, to have a Material Adverse Effect.
Lender's refusal to disburse any proceeds of the Loan on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower's
other obligations hereunder or otherwise prevent any breach or default of
Borrower hereunder from becoming an Event of Default.  Each renewal of a
Borrowing Tranche hereunder shall constitute an affirmation that Borrower has
performed, observed and complied with its covenants, conditions and agreements
contained herein in all material respects.
4.            GENERAL REPRESENTATIONS AND WARRANTIES.  Borrower hereby
covenants, represents and warrants to Lender as follows:
 
4.1            Organization and Authority.
 
4.1.1 Organization Matters.  Each of Borrower and the Subsidiaries is duly
organized, validly existing and chartered under the laws of the jurisdiction of
its organization, and has all requisite power and authority, corporate or
otherwise, to own, operate and lease its properties and to carry on its business
as now being conducted, except, with respect to Subsidiaries and not with
respect to the Borrower, where the failure of such Subsidiary to have the
requisite power and authority, corporate or otherwise, to own, operate and lease
its properties and to carry on its business as now being conducted would not
have a Material Adverse Effect.  Borrower has the power and authority to enter
into this Agreement and the other Transaction Documents to which it is a party. 
The deposit accounts of Borrower are insured by the FDIC to the fullest extent
permitted by applicable law.  PFP (a) is a corporation duly organized and
validly existing under the laws of the State of Tennessee; (b) is duly qualified
as a foreign corporation and in good standing in the State of Tennessee and all
jurisdictions in which it is doing business except where the failure to so
qualify would not have a Material Adverse Effect; (c) has all requisite power
and authority, corporate or otherwise, to own, operate and lease its properties
and to carry on its business as now being conducted; and (d) is registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended. 
Borrower and PFP have made payment of all applicable franchise and similar taxes
in the State of Tennessee, and in all of the other respective jurisdictions in
which they are incorporated, chartered or qualified, prior to delinquency,
except for any such taxes (i) where the failure to pay such taxes would not have
a Material Adverse Effect, (ii) the validity of which is being contested in good
faith and (iii) for which proper reserves have been set aside on the books of
Borrower or PFP, as the case may be.
15

--------------------------------------------------------------------------------

4.1.2 Business Locations and Capital Stock of Borrower.  Section 4.1.2 of the
Disclosure Schedule correctly sets forth (a) the state or states in which
Borrower owns, leases, operates, maintains, controls or otherwise has an
interest in any branch offices, loan production offices, deposit production
offices, remote service units for the production of deposits or loans, or any
ATMs, and the state or states in which Borrower owns or leases any Property used
in its operations, and (b) a list of each class of stock of Borrower as well as
the owners of record and beneficial owners thereof, including the number of
shares held by each, and, except as otherwise stated in Section 4.1.2 of the
Disclosure Schedule, there is no plan, agreement or understanding providing for,
or contemplating, the issuance of any additional shares of capital stock of
Borrower.  All of the Subsidiary Bank Shares have been duly authorized, legally
and validly issued, fully paid and nonassessable and the Subsidiary Bank Shares
are owned by PFP free and clear of all pledges, liens, security interests,
charges or encumbrances, and following the Closing Date, PFP will own the
Subsidiary Bank Shares free and clear of all pledges, liens, security interests,
charges or encumbrances.  No Subsidiary Bank Shares have been issued in
violation of any shareholder's preemptive rights.  Except as otherwise stated in
Section 4.1.2 of the Disclosure Schedule, there are no outstanding options,
rights, warrants or other agreements or instruments obligating Borrower to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of its capital stock or other Equity Interests.
4.2            No Impediment to Transactions.
 
4.2.1 Transaction is Legal and Authorized.  The borrowing of the principal
amount of the Loan, the execution of this Agreement and the other Transaction
Documents and compliance by Borrower or any Subsidiary, as applicable, with all
of the provisions of this Agreement and of the other Transaction Documents are
within the corporate and other powers of Borrower or such Subsidiary, as
applicable.  This Agreement and the other Transaction Documents to which
Borrower or such Subsidiary, as applicable, is a party have been duly
authorized, executed and delivered by Borrower or any Subsidiary, as applicable,
and are the legal, valid and binding obligations of Borrower or such Subsidiary,
as applicable, enforceable in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors' rights or equitable
principles generally.
4.2.2 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a material breach of, or constitute a
material default under: (i) the charter or bylaws of Borrower or PFP; (ii) any
of the terms, obligations, covenants, conditions or provisions of any corporate
restriction or of any indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other material agreement or instrument to which
Borrower is now a party or by which Borrower or any of its properties may be
bound or affected; (iii) any judgment, order, writ, injunction, decree or demand
of any court, arbitrator, grand jury, or Governmental Agency applicable to
Borrower; or (iv) any statute, rule or regulation applicable to Borrower, or
(b) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Borrower or PFP except in
the case of (a)(ii), (a)(iii), (a)(iv) and (b), such violations, conflicts,
breaches, defaults, liens, charges or encumbrances as would not have a Material
Adverse Effect.  Neither Borrower nor PFP is in material default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any material indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or other agreement or instrument to
which Borrower or PFP is a party or by which Borrower or PFP or their properties
may be bound or affected.
16

--------------------------------------------------------------------------------

4.2.3 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Borrower or PFP and
no registrations or declarations are required to be filed by Borrower or PFP in
connection with, or contemplation of, the execution and delivery of, and
performance under, this Agreement and the other Transaction Documents or the
acquisition by Borrower of the BHG Units that have not already been obtained or
completed.
4.3            Purposes of the Loan.
 
4.3.1 Use of Proceeds.  Borrower shall use the proceeds of the Loan solely to
fund the purchase of the BHG Units and no proceeds may be used for general
corporate purposes.  Borrower will not use any part of the proceeds of the Loan
(a) directly or indirectly to purchase or carry any margin security or reduce or
retire any indebtedness originally incurred to purchase any such margin security
within the meaning of Regulation U of the FRB, or (b) so as to involve Borrower
or Lender in a violation of Regulation U of the FRB. Borrower agrees to execute,
or cause to be executed, all instruments necessary to comply with all of the
requirements of Regulation U of the FRB. Further, Borrower will not request or
use any part of the proceeds of the Loan, and the Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Loan (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (ii) in any manner that would result in the violation of any applicable
Sanctions.
4.3.2 Usury.  None of the amounts to be received by Lender as interest under the
Note pursuant to the terms of the Note and the other Transaction Documents is
usurious or illegal under any applicable law.
4.4            Financial Condition.
 
4.4.1  Borrower Financial Statements.  Borrower has delivered to Lender copies
of the consolidated financial statements of PFP (which financial statements
shall include the financial statement accounts and information of Borrower) as
of and for the year ended December 31, 2013 (the "Borrower 2013 Financial
Statements Date"), audited by Borrower's Accountant (the "Borrower 2013
Financial Statements").  The Borrower 2013 Financial Statements are true and
correct in material respects, have been prepared in accordance with the
respective books of account and records of PFP and its Subsidiaries, have been
prepared in accordance with GAAP applied on a basis consistent with prior
periods, and fairly and accurately present, in all material respects, the
financial condition of PFP and its Subsidiaries and their assets and liabilities
and the results of their operations as of such date and for the fiscal year then
ended.  In addition, Borrower has delivered to Lender copies of the call reports
filed by Borrower and copies of the quarterly financial reports filed by the PFP
with the applicable federal regulator, in each case for the quarterly period
ending September 30, 2014 (such call reports and regulatory filings, "Interim
Financial Statements" and together with the Borrower 2013 Financial Statements,
the "Borrower Financial Statements").  The Interim Financial Statements are true
and correct in material respects and have been prepared in accordance with the
respective books of account and records of PFP and Borrower and their
Subsidiaries, as the case may be, and in accordance with applicable banking
regulations, rules and guidelines on a basis consistent with prior periods, and
fairly and accurately present in all material respects the financial condition
of PFP and Borrower, as the case may be, and their respective assets and
liabilities and the results of their respective operations as of such date and
for the period(s) covered thereby, subject to year-end adjustments and the
absence of notes.  The Borrower Financial Statements contain and reflect
provisions for taxes, reserves and other liabilities of Borrower in accordance
with GAAP and applicable banking regulations, rules, and guidelines,
respectively.  Neither PFP nor Borrower has any material debt, liability or
obligation of any nature (whether accrued, contingent, absolute or otherwise)
required to be provided for or disclosed under GAAP that is not provided for or
disclosed in the Borrower Financial Statements.
17

--------------------------------------------------------------------------------

4.4.2  Absence of Default.  No event has occurred that either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
Borrower the right to accelerate the maturity of any indebtedness of Borrower
for borrowed money.  Borrower is not in default under any other lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except for such defaults as would not have a Material
Adverse Effect.
4.4.3  Loans. To Borrower's knowledge, each loan having an outstanding balance
of more than $5,000,000 and reflected as an asset of Borrower in the Borrower
Financial Statements is the legal, valid and binding obligation of the obligor
named therein, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors' rights or equitable
principles generally. As of the date hereof and the date of any quarterly
compliance certificate delivered under Section 6.3, to Borrower's knowledge, (a)
no obligor named therein is seeking to avoid the enforceability of the terms of
any loan having an unpaid balance (principal and accrued interest) in excess of
$5,000,000, and (b) no loan having an unpaid balance (principal and accrued
interest) in excess of $5,000,000 is subject to any valid defense, offset or
counterclaim.
4.4.4 Allowance for Loan and Lease Losses.  The allowance for loan and lease
losses shown in the Borrower Financial Statements is adequate to provide for
losses, net of recoveries relating to loans previously charged off, on loans and
leases outstanding as of the date of such statements or reports.
4.4.5  Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Borrower has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature.  No
transfer of property is being made and no indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Borrower or
any Subsidiary.
4.4.6  Subordination.  The Junior Subordinated Debentures are expressly or
structurally subordinate and junior in all respects (including, with respect to
the right of payment) to the Loan to the extent provided in each applicable
indenture pursuant to which the Junior Subordinated Debentures were issued.  The
Loan expressly or effectively constitutes "Senior Indebtedness" or "Senior
Debt", as applicable, and as defined in each such applicable indenture.
18

--------------------------------------------------------------------------------

4.5            Title to Properties.
 
4.5.1  Owned Property.  PFP, Borrower and their Subsidiaries have, respectively,
good and marketable fee title to all the Property reflected in the Borrower
Financial Statements, and good and marketable title to all other property and
assets reflected in the Borrower Financial Statements, except for (a) real
property and other assets acquired and/or being acquired from debtors in full or
partial satisfaction of obligations owed to Borrower, (b) property or other
assets leased by Borrower or any Subsidiary, and (c) property and assets sold or
otherwise disposed of for their fair market value subsequent to the date of the
Borrower Financial Statements.  Except for property and other assets acquired
and/or being acquired from debtors in full or partial satisfaction of
obligations owed to Borrower and property or other assets leased by Borrower or
any Subsidiary, all property and assets of any kind (real or personal, tangible
or intangible) of Borrower and any Subsidiary are free from any liens,
encumbrances or defects in title, except for (a) Permitted Liens and (b) such
defects in title as would not be reasonably expected to have a Material Adverse
Effect.  Except as identified in Section 4.5.1 of the Disclosure Schedule or as
may be filed in connection with any Permitted Lien, no financing statement under
the UCC that names Borrower or PFP as debtor has been filed and neither Borrower
nor PFP has signed any financing statement or any pledge agreement authorizing
any secured party thereunder to file any such financing statement.
4.5.2  Leased Property.  For Property leased by Borrower or any Subsidiary and
necessary in the ordinary course of the business of Borrower and its
Subsidiaries, Borrower and each such Subsidiary enjoy peaceful and undisturbed
possession under all of such Leases under which they are operating, all of which
permit the customary operations of Borrower and any Subsidiary, as applicable. 
None of such Leases is in material default that could have a Material Adverse
Effect.
              4.6      No Material Adverse Change.  Since the Borrower 2013
Financial Statements Date, the business, operations, properties and assets of
Borrower and its Subsidiaries, taken as a whole, have not been materially and
adversely affected in any way.
 
              4.7         Legal Matters.
 
4.7.1  Compliance with Law.  Borrower and the Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where any such failure to comply could not
reasonably be expected to have a Material Adverse Effect.
4.7.2  Taxes.  Borrower and each Subsidiary have filed all United States income
tax returns and all material state and municipal tax returns that are required
to be filed, and have paid, or made adequate provision for the payment of, all
material taxes that have become due pursuant to said returns or pursuant to any
assessment received by Borrower or any Subsidiary, prior to delinquency, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided.  To the knowledge of Borrower there is not
pending any audit, assessment or other proposed action or inquiry of the
Internal Revenue Service with respect to any material United States income tax
liability of Borrower or any Subsidiary.  To Borrower's knowledge, Borrower and
each Subsidiary have withheld amounts from their employees, shareholders or
holders of public deposit accounts and have complied in all material respects
with the tax withholding provisions of applicable federal, state and local laws
and each has filed all federal, state and material local returns and reports for
all years for which any such return or report would be due with respect to
employee income tax withholding, social security, unemployment taxes, income and
other taxes and all payments or deposits with respect to such taxes have been
made in all material respects within the time period required by law.
19

--------------------------------------------------------------------------------

4.7.3  Regulatory Enforcement Actions. Except as set forth in Section 4.7.3 of
the Disclosure Schedule, as of the Closing Date none of Borrower, any Subsidiary
or any of their respective officers or directors is operating under any
restrictions, agreements, memoranda, commitments (other than restrictions of
general application) or any other actions of the type described in Section
8.1.1.9 imposed by any Governmental Agency, nor are any such restrictions
threatened or agreements, memoranda or commitments being sought by any
Governmental Agency.
4.7.4  Pending Litigation.  Except as otherwise disclosed in Section 4.7.4 of
the Disclosure Schedule and in PFP's most recent annual report filed on Form
10‑K and quarterly report on Form 10-Q, there are no actions, suits, proceedings
or written agreements pending, or, to Borrower's knowledge, threatened in
writing, against Borrower or any Subsidiary at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, could reasonably be expected to be determined
adversely and, if so determined, to have a Material Adverse Effect; and none of
Borrower or any Subsidiary is in default with respect to any order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency, domestic or foreign, if and to the extent that, either
separately or in the aggregate, such default(s) could reasonably be expected to
have a Material Adverse Effect.
4.7.5  RICO.  There are no suits, actions or proceedings pending or, to
Borrower's knowledge, threatened against Borrower or any Subsidiary, or any of
the principals thereof, under a RICO Related Law.
4.7.6  ERISA.  All Employee Benefit Plans (as defined in Section 3(3) of ERISA)
established or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes are in material compliance with
applicable requirements of ERISA, and are in material compliance with applicable
requirements (including qualification and non‑discrimination requirements) of
the Code for obtaining the tax benefits the Code thereupon permits with respect
to such plans.  Each Employee Benefit Plan that is a group health plan (within
the meaning of Section 5000(b)(1) of the Code) complies with and has been
maintained and operated in material compliance with each of the requirements of
Section 4980B of the Code.  Neither Borrower nor any ERISA Affiliate has failed
to make on a timely basis any required contributions or to pay on a timely basis
any amounts with respect to any Employee Benefit Plan or ERISA or any other
applicable law.  No "reportable event" or non‑exempt "prohibited transaction,"
as defined in ERISA, has occurred and is continuing as to any Employee Benefit
Plan and no excise taxes have been incurred or security is required with respect
to any Employee Benefit Plan.  No Employee Benefit Plan has, or as of the
Closing Date will have, any amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA) for which Borrower or any ERISA Affiliate could
be liable to any Person under Title IV of ERISA if any such plan were
terminated.  All Employee Benefit Plans are funded in accordance with Section
412 of the Code (if applicable).  There would be no obligations under Title IV
of ERISA relating to any Employee Benefit Plan that is a multiemployer plan if
any such plan were terminated or if Borrower or any ERISA Affiliate withdrew
from any such plan.  Except as set forth in Section 4.7.6 of the Disclosure
Schedule, and except as required by Section 4980B of the Code or applicable
state insurance laws, neither Borrower nor any ERISA Affiliate has promised any
employee medical coverage after termination of employment, or promised medical
coverage to any former employee or other individual not employed by Borrower or
any ERISA Affiliate, and neither Borrower nor any ERISA Affiliate maintains or
contributes to any plan or arrangement providing medical benefits to employees
after their termination of employment or any other individual not employed by
Borrower or any ERISA Affiliate.
20

--------------------------------------------------------------------------------

4.7.7  Environmental.  Except as set forth in Section 4.7.7 of the Disclosure
Schedule, no Property is or, to Borrower's knowledge, has been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal or transportation of any Hazardous Materials other than
those used, stored and released by Borrower within an office in the ordinary
course of business, and neither Borrower nor any Subsidiary has engaged in any
such activities each outside of those performed in the ordinary course of
business within an office.  Each Property, and Borrower and each Subsidiary, are
in compliance with all Hazardous Materials Laws.  Except as set forth in Section
4.7.7 of the Disclosure Schedule, there are no claims or actions ("Hazardous
Materials Claims") pending or, to Borrower's knowledge, threatened, nor have
there been any such claims or actions in the past, against Borrower or any
Subsidiary or, to Borrower's knowledge, any Property by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.
4.7.8  Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
      4.7.8.1.  The Borrower, its Subsidiaries and Affiliates and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Borrower, any Subsidiary or
Affiliate or to the knowledge of the Borrower or such Subsidiary or Affiliate
any of their respective directors, officers or employees is a Sanctioned Person.
No Loan, use of the proceeds of any Loan or other transactions contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions.
      4.7.8.2. Neither the making of the Loan hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.
4.8            Borrower Status.
 
4.8.1  Non‑Foreign Status.  Borrower is not a nonresident alien for purposes of
U.S. income taxation and is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as said terms are defined in the Code or
regulations promulgated thereunder).
4.8.2  Investment Company Act.  Borrower is not an "investment company" or a
company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended.
4.8.3  No Burdensome Agreements.  None of Borrower or any Subsidiary is a party
to any agreement, instrument or undertaking or subject to any other restriction
(a) that could reasonably be expected to have a Material Adverse Effect, or (b)
under or pursuant to which Borrower or any Subsidiary is or will be required to
place (or under which any other Person may place) a lien (other than Permitted
Liens) upon any of its properties securing indebtedness either upon demand or
upon the happening of a condition, with or without such demand.
21

--------------------------------------------------------------------------------

4.9            No Misstatement.  The information, exhibits, reports, schedules
or documents furnished by Borrower to Lender in connection with the negotiation,
execution or performance of this Agreement and the funding of the Loan, do not
contain any untrue statement of a material fact, or omit (when taken as a whole)
to state a material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances under which such statements
were made when made or furnished to Lender.
 
4.10         Representations and Warranties Generally.  The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as otherwise provided
herein, and (c) as otherwise provided in the quarterly compliance certificates
delivered pursuant to Section 6.3 with the same force and effect as if made on
each such date except to the extent such representations and warranties relate
to an earlier date.  All representations, warranties, covenants and agreements
made in this Agreement or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this
Agreement shall be deemed to have been relied upon by Lender notwithstanding
Lender's review of any documents or materials delivered by Borrower to Lender
pursuant to the terms hereof and notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf (and Borrower hereby acknowledges such
reliance by Lender in making the Loan and all disbursements thereunder) and,
furthermore, shall survive the making of any or all of the disbursements of
proceeds under the Loan and continue in full force and effect as long as there
remains unperformed any obligations of Borrower to Lender hereunder or under any
of the other Transaction Documents.
 
5.            GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.  Borrower hereby
further covenants and agrees with Lender that so long as the Loan or any
obligation of Borrower to Lender in connection therewith is outstanding:
 
5.1            Compliance with Transaction Documents.  Borrower shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations under each and every one of the Transaction Documents.
 
5.2            Material Transactions.
 
5.2.1  Merger, Consolidation and Sale of Assets.  Without the prior written
consent of Lender, neither Borrower nor PFP shall consolidate with or merge with
any Person (except for consolidations or mergers (a) in which Borrower and PFP,
as applicable, is the surviving entity or (b) with any Subsidiary of Borrower or
PFP) or sell, lease or otherwise transfer all or substantially all of its assets
to, any Person.
5.2.2  Restricted Payments.  Without the prior written consent of Lender,
Borrower shall not redeem, purchase, acquire or make a liquidation payment with
respect to, any of its capital stock or other Equity Interests.
22

--------------------------------------------------------------------------------

5.2.3  Incurring Debt; Liens.  Without the prior written consent of Lender,
which consent shall not be unreasonably withheld, Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to (a) create, assume, incur,
have outstanding, or in any manner become liable in respect of any Indebtedness
other than (i) as reflected in Section 5.2.3 of the Disclosure Schedule
(including any refinancings, renewals, amendments and extensions thereof);
(ii) Indebtedness of any Person acquired by Borrower or PFP that is subordinated
to the Indebtedness under this Agreement as long as Borrower is in compliance
both before and after giving effect to such acquisition with the covenants
contained in Article 7 of this Agreement and no Event of Default exists or would
result from such acquisition; (iii) Indebtedness incurred under Swap Contracts
entered into by PFP, Borrower or any Subsidiary in the ordinary course of
business to hedge or mitigate risks to which PFP, Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities,
including Borrower's Indebtedness incurred under this Agreement; and (iv) with
respect to obligations of the type specifically excluded from the definition of
"Indebtedness" in this Agreement, or (b) create, assume, incur, suffer or permit
to exist any mortgage, pledge, deed of trust, encumbrance (including the lien or
retained security title of a conditional vendor), security interest, assignment,
lien or charge of any kind or character upon or with respect to any of their
real or personal property, including any capital stock owned by Borrower whether
owned at the date hereof or hereafter acquired other than Permitted Liens. 
Borrower shall not in any manner permit any "affiliate" (as defined in
Regulation W of the rules and regulations promulgated by the FRB and Sections
23A and 23B of the Federal Reserve Act) of Borrower to become liable to Borrower
in respect of any Indebtedness other than Indebtedness owed by the PFP or any
"affiliate" of Borrower not in material violation of Regulation W of the rules
and regulations promulgated by the FRB (as amended, supplemented or otherwise
modified).
5.2.4  Asset Sales.  Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to dispose of by sale, assignment, lease or otherwise,
property or assets now owned or hereafter acquired if such property or assets
plus all other properties and assets sold, leased, transferred or otherwise
disposed of during the 12‑month period ending on the date of such sale, lease or
other disposition shall have an aggregate value of more than 10% of the
consolidated assets of Borrower as reflected in the most recent balance sheet
delivered to Lender (pursuant to Section 6 hereof) prior to the commencement of
such period, except (a) that each of Borrower and its Subsidiaries may sell,
assign, lease, transfer or otherwise dispose of  assets in good faith in the
ordinary course of its respective business, (b) Borrower and its Subsidiaries
may sell, assign, lease, transfer or otherwise dispose of property or assets to
Borrower or a Subsidiary of Borrower, (c) Borrower and its Subsidiaries may
sell, assign, lease, transfer or otherwise dispose of property or assets that
are obsolete or no longer useful in Borrower's or such Subsidiary's business,
(d) Borrower and each Subsidiary may sell, assign, transfer or otherwise dispose
of loans held for sale in the ordinary course of its business, and (e) Borrower
and each Subsidiary may sell, assign, lease, transfer or otherwise dispose of
assets received upon or in lieu of foreclosure and upon assets no longer subject
to leases for the financing of personal property.
5.2.5  Subsidiary Capital Stock Matters.  Except in connection with the
dissolution and wind-down of Borrower's current Subsidiary that is a real estate
investment trust, Borrower shall not permit or allow any Subsidiary to, redeem,
repurchase, acquire or make a liquidating payment (other than to Borrower or to
any Subsidiary) with respect to any of its capital stock or other outstanding
securities or otherwise change its capital structure.
5.2.6  Making Loans.  Borrower shall not, nor shall it cause, permit or allow
any Subsidiary to, make any loans or advances, whether secured or unsecured, to
any Person, other than loans or advances made by Borrower in the ordinary course
of business and in accordance in all material respects with safe and sound
banking practices and applicable laws and regulations.
23

--------------------------------------------------------------------------------

5.2.7 Other Matters.  Borrower shall notify Lender of any of the following at
least 10 days prior to the effectiveness thereof, or, in the case of matters
described in clause (c) below for which 10 days' pre-effectiveness notice is not
given to Borrower, as soon as practicable: (a) any change in the name of
Borrower; (b) any change in the headquarters or principal place of business of
PFP, Borrower or any Subsidiary; and (c) the issuance, execution or adoption of
any formal or informal (whether voluntary or involuntary) regulatory action with
respect to PFP or Borrower at the request of any Governmental Agency; and (d)
any material change in the capital structure of Borrower.
5.3            Subsidiary Bank Shares.
 
5.3.1  Encumbrance.  Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to directly or indirectly create, assume, incur, suffer or
permit to exist any pledge, encumbrance, security interest, assignment, lien or
charge of any kind or character on any Subsidiary Bank Shares. Borrower shall
not itself, nor shall it cause, permit or allow any Subsidiary to sell,
transfer, issue, reissue, exchange or grant any option with respect to any
Subsidiary Bank Shares other than sales, transfers, issuances, reissuances,
exchanges or grants to Borrower or any Subsidiary or PFP, as appropriate.
5.3.2  Dilution.  Borrower shall not itself, nor shall it cause, permit or allow
any Subsidiary to cause or allow the percentage of Subsidiary Bank Shares owned
directly or indirectly by PFP to diminish as a percentage of the outstanding
capital stock of Borrower.
5.4            Business Operations.
 
5.4.1  Compliance with Transaction Documents.  Borrower shall not breach or fail
to perform or observe in any material respect any of the terms and conditions of
the Note or any other Transaction Document.  For purposes of this Agreement, any
failure by Borrower to pay any amounts under the Agreement, the Note or any
other Transaction Document when due (taking into account any applicable cure
period) shall be deemed to be material.
5.4.2  Affiliate Transactions.  Other than transactions between or among PFP,
Borrower and the Subsidiaries of each, Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to enter into any transaction including
the purchase, sale or exchange of property or the rendering of any service, with
any Affiliate except in the ordinary course of business and in accordance with
applicable laws and regulations, and pursuant to the reasonable requirements of
Borrower's or such Affiliate's business and upon fair and reasonable terms
consistent with applicable laws and regulations and no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm's length
transaction with a Person not an Affiliate.
5.4.3  Insurance.  At its sole cost and expense, Borrower will maintain, and
will cause each Subsidiary to maintain, bonds and insurance to such extent,
covering such risks and with such deductibles and self-insurance as are usual
and customary for owners of similar businesses and properties in the same
general area in which Borrower or such Subsidiary operates, including insurance
for fire and other risks insured against by extended coverage, public liability
insurance, workers' compensation insurance.  All such bonds and policies of
insurance shall be in a form, in an amount and with issuers/insurers recognized
as adequate by prudent business persons.
24

--------------------------------------------------------------------------------

5.5            Compliance with Laws.
 
5.5.1  Generally.  Borrower shall comply and cause each Subsidiary to comply in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of their respective businesses and
the ownership of their respective properties, except in such instances in which
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
              5.5.2  Regulated Activities. Borrower shall not itself, nor shall
it cause, permit or allow any Subsidiary to (a) engage in any business or
activity not permitted by all applicable laws and regulations, including the FDI
Act and any regulations promulgated thereunder, or (b) make any loan or advance
secured by the capital stock of another bank or depository institution, or, in
connection therewith, acquire the capital stock, assets or obligations of or any
interest in another bank or depository institution, in each case under this
clause (b), other than in the ordinary course of business and in accordance with
applicable laws and regulations.
              5.5.3  Taxes. Borrower shall promptly pay and discharge all taxes,
assessments and other governmental charges imposed upon Borrower or any
Subsidiary or upon the income, profits, or property of Borrower or any
Subsidiary and all claims for labor, material or supplies that, if unpaid, might
by law become a lien or charge upon any material property of Borrower or any
Subsidiary; provided, however, that none of Borrower or any Subsidiary shall be
required to pay any such tax, assessment, charge or claim, so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and adequate reserves therefor shall be maintained on the books of Borrower and
such Subsidiary.
5.5.4  ERISA.  As soon as possible, and in any event within 10 Business Days,
after: (a) Borrower or any ERISA Affiliate knows that with respect to any
Employee Benefit Plan, a "prohibited transaction," a "reportable event," or any
other event or condition that could subject Borrower or any ERISA Affiliate to
liability under ERISA or the Code; or (b) the institution of steps by Borrower
or any ERISA Affiliate to withdraw from, or the institution of any steps by any
party to terminate, any Employee Benefit Plan; has or may have occurred,
Borrower shall deliver to Lender a certificate of a responsible officer setting
forth the details of such matter, the action that Borrower proposes to take with
respect thereto, and, when known, any action taken or threatened by the Internal
Revenue Service, the U.S. Department of Labor, or the Pension Benefit Guaranty
Corporation.  For purposes of this covenant, Borrower shall be deemed to have
knowledge of all facts known by the fiduciaries of any Employee Benefit Plan of
Borrower or any ERISA Affiliate.
25

--------------------------------------------------------------------------------

5.5.5  Environmental Matters.  Borrower shall: (a) exercise, and cause each
Subsidiary to exercise, due diligence in order to comply with all Hazardous
Materials Laws; (b) promptly advise Lender in writing and in reasonable detail
of (i) any Condition or Release required to be reported to any Governmental
Agency under any applicable Hazardous Materials Laws with respect to any
Property, (ii) any and all non-privileged written communications with respect to
Hazardous Materials Claims or any Condition or Release required to be reported
to any Governmental Agency with respect to any Property, (iii) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Material on, under or about any Property, the existence of which is reasonably
likely to give rise to a Hazardous Materials Claim, or (B) any Hazardous
Materials Claim that could reasonably be expected to have a Material Adverse
Effect, (iv) Borrower's discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Property that could cause such
Property or any part thereof to be subject to any materially adverse
restrictions on the ownership, occupancy, transferability or use thereof under
any Hazardous Materials Law, and (v) any request for information with respect to
any Property from any Governmental Agency indicating that such agency has
initiated an investigation as to whether Borrower or any Subsidiary may be
potentially responsible for a Condition or Release or threatened Condition or
Release of Hazardous Materials; (c) at its own expense, provide copies of such
documents as Lender may reasonably request in relation to any matters disclosed
pursuant to this Section 5.5.5; (d) promptly take any and all necessary remedial
action in connection with any Condition or Release or threatened Condition or
Release on, under or from any Property in order to comply with all applicable
Hazardous Materials Laws.  In the event Borrower or any Subsidiary undertakes
any remedial action with respect to such Hazardous Material on, under or about
any Property, Borrower or such Subsidiary shall conduct and complete such
remedial action in compliance with all applicable Hazardous Materials Laws and
in accordance with the policies, orders and directives of all Governmental
Agencies.  Borrower shall permit Lender, from time to time and in its sole and
absolute discretion, to retain, at Borrower's expense, an independent
professional consultant to review any report relating to Hazardous Materials
prepared by or for Borrower or any Subsidiary, and at reasonable times and
subject to reasonable conditions to conduct its own investigation of any
Property, and if reasonably requested by Lender, Borrower agrees to use
commercially reasonable efforts to obtain permission for Lender's professional
consultant to conduct its own investigation of any Property and shall cause each
Subsidiary to do the same.  If reasonably requested by Lender, Borrower shall
grant to Lender, its agents, employees, consultants, and contractors the right
to enter into or on to, at reasonable times, any Property to perform such tests
on such Property as are reasonably necessary to conduct such investigation. 
Borrower shall promptly notify Lender of (1) any acquisition of stock, assets,
or property by Borrower or any Subsidiary that reasonably would be expected to
expose Borrower or any Subsidiary to, or result in, a Hazardous Materials Claim
that would have a Material Adverse Effect or that would be expected to have a
Material Adverse Effect on any governmental authorization, license, permit or
approval then held by Borrower or any Subsidiary, and (2) any proposed action
outside the normal course of business to be taken by Borrower or any Subsidiary
to commence industrial or other operations that could subject Borrower or any
Subsidiary to additional laws, rules or regulations, including laws, rules and
regulations requiring additional environmental permits or licenses.
5.5.6  Environmental Indemnity.  Borrower hereby agrees to defend, indemnify and
hold harmless Lender, its directors, officers, employees, agents, successors and
assigns (including any participants in the Loan) from and against any and all
losses, damages, liabilities, claims, actions, judgments, court costs and legal
or other expenses (including attorney's fees and expenses) Lender may incur as a
direct or indirect consequence of (a) any Hazardous Materials Claim or any other
violation of a Hazardous Materials Law, or (b) the use, generation, manufacture,
storage, disposal, threatened disposal, transportation or presence of Hazardous
Materials in, on, under or about the Property or otherwise by Borrower or any
Subsidiary.  Borrower's duty and obligations to defend, indemnify and hold
harmless Lender shall survive the cancellation of the Note and any other
Transaction Documents.
26

--------------------------------------------------------------------------------

5.5.7 Corporate Existence.  Except in connection with a consolidation or merger
in compliance with Section 5.2.1, Borrower shall do or cause to be done all
things necessary to maintain, preserve and renew its corporate existence and its
rights and franchises, and comply with all related laws applicable to Borrower.
5.5.8 USA Patriot Act Matters.  Borrower shall not, nor shall it cause, permit
or allow, any Subsidiary or Affiliate (a) to be or become subject at any time to
any law, regulation, or list of any Government Agency (including the OFAC list)
that prohibits or limits Lender from making any advance or extension of credit
to the Borrower or from otherwise conducting business with the Borrower, or (b)
to fail to provide documentary or other evidence of Borrower's identity as may
be reasonably requested by Lender at any time to enable Lender to verify
Borrower's identity or to comply with any applicable law or regulation,
including Section 326 of the Patriot Act.  The Borrower will, and will cause
each Subsidiary or Affiliate to, comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Anti-Corruption Laws
and applicable Sanctions.
5.6            Lender Expenses.  Regardless of whether the Disbursement is made,
Borrower will (a) pay all reasonable costs and expenses of Lender incident to
the transactions contemplated by this Agreement including all costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Transaction Documents, or in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Note or the other
Transaction Documents, including Lender's out‑of‑pocket expenses and the
reasonable charges and disbursements of counsel retained by Lender, and (b) pay,
on demand, and save Lender and all other holders of the Note harmless against
any and all liability with respect to, amounts payable as a result of (i) any
taxes that may be determined to be payable in connection with the execution and
delivery of this Agreement, the Note or the other Transaction Documents, or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Note or the other Transaction Documents, if and to the extent
Borrower is liable for such taxes pursuant to the other provisions of this
Agreement, (ii) any interest or penalties resulting from nonpayment or delay in
payment of such expenses, charges, disbursements, liabilities or taxes, and
(iii) any income taxes in respect of any reimbursement by Borrower for any of
such violations, taxes, interests or penalties paid by Lender.  The obligations
of Borrower under this Section 5.6 shall survive the repayment in full of the
Note.  Any of the foregoing amounts incurred by Lender and not paid by Borrower
within 10 days after demand by Lender shall bear interest from the date incurred
at the rate of interest in effect or announced by Lender from time to time as
its Base Rate plus 3% per annum and shall be deemed part of Borrower's
Liabilities hereunder.
 
5.7            Inspection Rights.  Borrower shall permit and cause the
Subsidiaries to permit Lender, through Lender's employees, attorneys,
accountants or other agents, to inspect any of the properties, non-privileged
corporate books and financial books and records of Borrower and any Subsidiary
at such times as Lender reasonably may request upon reasonable advance notice to
Borrower, subject to Borrower's or such Subsidiary's confidentiality and privacy
obligations under applicable laws and regulations.  Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction Lender or its Affiliates, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) in connection with the exercise of any remedies hereunder or
under any other Transaction Document or any action or proceeding relating to
this Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement, (f) with the consent of Borrower or
(g) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Lender or its
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Section, "Information" means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
27

--------------------------------------------------------------------------------

Lender acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States federal and state
securities laws.
 
6.            REPORTING.  For so long as the Loan or any obligation of Borrower
to Lender in connection therewith is outstanding, Borrower shall furnish and
deliver or cause to be furnished and delivered to Lender:
 
6.1            Annual.  As soon as available, but in any event not more than 90
days after the close of each fiscal year of PFP, or within such further time as
Lender may permit: (a) consolidated audited financial statements of PFP and its
Subsidiaries (including Borrower), including a balance sheet and related profit
and loss statement, prepared in accordance with GAAP consistently applied
throughout the periods reflected therein, which financial statements shall be
accompanied by the unqualified opinion of Borrower's Accountant: and (b) the
annual report of PFP on Form 10-K filed with the SEC.
 
6.2            Quarterly.  As soon as available, but in any event not more than
45 days after the close of each quarterly period of each fiscal year of Borrower
or within such further time as Lender may permit: (a) a copy of the consolidated
financial statements of PFP and its Subsidiaries (including Borrower) regarding
such quarter, including balance sheet, statements of income and retained
earnings and a statement of cash flows for the quarter then ended; (b) the call
reports filed by Borrower with federal bank regulatory agencies; (c) Forms
FRY‑9C and FRY-9LP filed by PFP with federal bank regulatory agencies; and (d)
with respect to the first three quarters of each fiscal year of PFP, the
quarterly report on Form 10-Q filed with the SEC.
 
6.3            Compliance Certificate.  Borrower shall furnish Lender, at the
same time as the financial reports referred to in Sections 6.1 and 6.2(a), a
quarterly compliance certificate in the form attached as Exhibit C hereto.  Such
quarterly compliance certificate shall be signed by the Chief Executive Officer,
President, Chief Financial Officer or Treasurer of Borrower and shall also
contain, in a form and with such specificity as is reasonably satisfactory to
Lender, such additional information as Lender shall have reasonably requested by
Borrower prior to the submission thereof.
 
6.4            Copies of Other Reports and Correspondence.  To the extent
permitted by law, promptly after same are available, or, in the case of clause
(c) below, promptly following Lender's reasonable request therefor, copies of
each of the following: (a) each annual report, proxy or financial statement or
other report or communication sent by PFP or any Subsidiary to the shareholders
of PFP; (b) all annual, regular, periodic and special reports and registration
statements that PFP or Borrower may file or be required to file with any federal
or state banking regulatory agency or any other Governmental Agency or with any
securities exchange; and (c) non-privileged written reports presented to the
board of directors of PFP or Borrower (including reports relating to delinquent,
classified or assets requiring special attention or monitoring) as Lender may
reasonably request from time to time; (d) promptly upon receipt thereof, one
copy of each written audit report submitted to PFP or Borrower by Borrower's
Accountant.
 
6.5            Proceedings.  Promptly after receiving knowledge thereof, but in
no event later than the 30th day following receipt, notice in writing of all
charges, assessments, actions, suits and proceedings (as well as notice of the
outcome of any such charges, assessments, actions, suits and proceedings) that
are initiated by, or brought before, any court or Governmental Agency, in
connection with Borrower or any Subsidiary; provided, however, Borrower shall
not be obligated to provide such notice in connection with any of the foregoing
that could not reasonably be expected to be determined adversely and, if so
determined, to have a Material Adverse Effect.
 
6.6            Event of Default; Material Adverse Change.  Promptly after the
occurrence thereof, notice of any other matter that has resulted in, or could
reasonably be expected to result in, a Default, an Unmatured Event of Default,
or an Event of Default, or that could reasonably be expected to have a Material
Adverse Effect.
 
6.7            Issuance of Borrower Capital Instruments.  An amended
Section 4.1.2 of the Disclosure Schedule in the event that Borrower issues any
capital stock or any other instrument that qualifies as capital for regulatory
purposes.
 
6.8            Other Information Requested by Lender.  Such other information
concerning the business, operations, financial condition and regulatory status
of Borrower or any Subsidiary as Lender may from time to time reasonably
request.
28

--------------------------------------------------------------------------------

6.9  Electronic Delivery of Reporting Materials. Borrower shall be deemed to be
in compliance with its delivery obligations under this Section 6 with respect to
any documents or information that is publicly filed or delivered electronically
and if so filed or delivered electronically, shall be deemed to have been
delivered for purposes of this Agreement on the date (i) on which Borrower posts
such documents, or provides a link thereto on Borrower's website on the
Internet; or (ii) on which such documents are posted on Borrower's behalf on an
Internet or intranet website, if any, to which Lender has access (whether a
commercial, third-party website or whether sponsored by Lender).
 
7.            FINANCIAL COVENANTS.  For so long as the Loan or any obligation of
Borrower to Lender in connection therewith is outstanding:
 
7.1            Capitalization.  Borrower (on a consolidated basis) shall
maintain, as of the last day of each fiscal quarter of Borrower, such capital as
may be necessary to cause Borrower to qualify as "well capitalized" in
accordance with the rules, regulations and applicable guidance of its respective
primary federal regulator, as in effect from time to time and consistent with
the financial information and reports filed with the appropriate Governmental
Agency as contemplated in Section 6 hereof.
 
7.2            Risk‑Based Capital.  Borrower (on a consolidated basis) shall
maintain a "Total Risk‑Based Capital Ratio" (total capital divided by total
risk-based assets) equal to or in excess of twelve percent (12%) as measured as
of the last day of each fiscal quarter of Borrower; provided, however, upon the
occurrence and during the continuance of an Accounting Event, for quarter-end
dates prior to June 29, 2016, Borrower's required Total Risk-Based Capital Ratio
shall equal or exceed eleven percent (11%) as measured as of the last day of
each fiscal quarter of Borrower.  All ratios and capital amounts required in
this section shall be calculated in accordance with the rules, regulations and
applicable guidance of the applicable primary federal regulator as in effect
from time to time and shall be derived from and be consistent with the
applicable quarterly financial statements filed with the appropriate
Governmental Agency, as contemplated in Section 6 hereof.
 
7.3            Nonperforming Assets to Capital.  Borrower (on a consolidated
basis) shall maintain, as of the last day of each fiscal quarter of Borrower, a
ratio of Nonperforming Assets to Tangible Primary Capital (Nonperforming Assets
divided by Tangible Primary Capital) of not more than 18%.  For purposes of this
Agreement, "Nonperforming Assets" shall mean the sum of all other real estate
owned and repossessed assets, non‑accrual loans and loans on which any payment
is 90 or more days past due but which continue to accrue interest but excluding
any troubled debt restructurings (so long as it continues to accrue interest),
and "Tangible Primary Capital" shall mean, on a consolidated basis, the total
amount of (i) the capital stock, plus (ii) the surplus, plus (iii) the undivided
profits, plus (iv) the Allowance for Loan Losses (as defined in Section 7.4),
plus (v) capital qualified notes and debentures (to the extent such instruments
qualify as capital in accordance with the rules, regulations and applicable
guidance of the applicable primary federal regulator) minus (vi) all
intangibles.
 
7.4            Reserves to Nonperforming Loans. Borrower (on a consolidated
basis) shall maintain, as of the last day of each calendar quarter of Borrower,
a ratio of the Allowances for Loan Losses to Nonperforming Loans (Allowance for
Loan Losses divided by Nonperforming Loans) of not less than 100%.  For purposes
of this Agreement, "Nonperforming Loans" shall mean the sum of all non-accrual
loans and loans on which any payment is 90 or more days past due but which
continue to accrue interest, but excluding any troubled debt restructurings (so
long as it continues to accrue interest), and "Allowance for Loan Losses" shall
mean the amount of such balance sheet account of Borrower which, in all cases,
shall be derived from the quarterly reports filed with the applicable primary
federal regulator and shall be consistent with the financial information and
reports contemplated in Section 6 hereof.
 
7.5            Minimum Fixed Charge Coverage Ratio.  PFP (on a consolidated
basis) shall maintain, as measured as of the last day of each fiscal quarter of
PFP on a rolling four quarter basis, a Fixed Charge Coverage Ratio in an amount
that equals or exceeds 1.25X (125%).  For purposes of this Agreement, "Fixed
Charge Coverage Ratio" shall mean with respect to the applicable period, the sum
of (a) net income of PFP (on a consolidated basis) plus (b) the amount of PFP's
goodwill amortization expense, plus (c) PFP's contractually due interest which
sum shall be reduced by any dividends or similar distributions declared or paid
(without duplication), by PFP, which net amount shall be divided by an amount
equal to the sum of all contractually due interest and principal amounts
(assuming an annual principal amount of $2,500,000 on PFP's indebtedness to
Lender) which, in all cases shall be derived from PFP's quarterly reports on
Form FRY-9LP (or the equivalent successor to such form) filed with the
applicable primary federal regulator and shall be consistent with the financial
information and reports contemplated in Section 6 hereof.
29

--------------------------------------------------------------------------------

7.6            Liquidity.  Borrower shall own and maintain, as measured as of
the last day of each fiscal quarter of Borrower, unencumbered Liquid Assets in
an amount equal to or in excess of 200% of the payments required to be made in
the accordance with the terms of this Agreement during the four quarters
immediately following such quarter-end (the "Required Liquidity Amount").  For
purposes of this Agreement, "Liquid Assets" shall mean the sum of all cash
balances and marketable securities held by Borrower in balance sheet accounts,
which in all cases shall be derived from the quarterly reports filed with the
applicable primary federal regulator and shall be consistent with the financial
information and reports contemplated in Section 6 hereof.
 
8.            BORROWER'S DEFAULT.
 
8.1            Borrower's Defaults and Lender's Remedies.
 
8.1.1 Events of Default.  Regardless of whether Borrower has given the required
notice under Section 6.6, the occurrence of one or more of the following will
constitute a "Default" and each of the events described below shall be an "Event
of Default" under this Agreement:
8.1.1.1.                          Borrower fails to pay (a) any principal on the
Note when due, (b) any interest on the Note when the same becomes due, or
(c) any other fees, charges, costs or expenses under this Agreement or any other
Transaction Document within 5 days after the same becomes due (or, if no due
date is provided therefor, 5 days after payment is requested); or
 
8.1.1.2.                          Failure of Borrower or any Subsidiary to
perform or observe any agreement, undertaking, instrument, term, provision,
obligation, condition, or covenant (other than any such failure that results in
an Event of Default as expressly provided in any other clause of this
Section 8.1.1) required to be performed or observed by Borrower or any
Subsidiary hereunder or under any other Transaction Document, and in each case
such failure continues uncured for a period of 15 Business Days after written
notice of failure to perform or observe is given to Borrower by Lender; or
 
8.1.1.3.                          Any financial information, statement,
certificate, representation or warranty given to Lender by or on behalf of PFP
or Borrower in connection with entering into this Agreement or any other
Transaction Documents, or required to be furnished under the terms hereof or
thereof, proves untrue or misleading in any material respect (as determined by
Lender in the exercise of its reasonable judgment) as of the time when given and
such untrue or misleading condition continues uncured for 30 days after written
notice thereof is given to Borrower by Lender; or
 
8.1.1.4.                          Borrower defaults, or otherwise fails to
satisfy all of its obligations (except if each such default or failure to
satisfy any such obligation has been waived by the holder of such Indebtedness
in writing), under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any Indebtedness (other than the Loan) in excess of
$5,000,000 owing by Borrower to any third party, in each case beyond any period
of cure, notice or grace provided for in the instrument or instruments
evidencing such Indebtedness and after giving effect to any forbearance
arrangements relating thereto; or
 
8.1.1.5.                          Any "Event of Default" or "Default" as defined
under any of the Transaction Documents (other than this Agreement) occurs and is
continuing, in each case beyond any period of grace provided for therein; or
 
8.1.1.6.                          The wind-down or dissolution of Borrower; or
 
8.1.1.7.                          The execution by PFP of any financing
agreements or similar arrangements of any kind whatsoever relating to or
otherwise creating an interest in all or any part of the Subsidiary Bank Shares;
or
 
8.1.1.8.                          Any order or decree is entered by any court of
competent jurisdiction directly or indirectly enjoining or prohibiting Borrower
from performing any of its obligations under this Agreement or any of the other
Transaction Documents, and such order or decree is not vacated, and the
proceedings out of which such order or decree arose are not dismissed, within 60
days after the granting of such decree or order; or
30

--------------------------------------------------------------------------------

8.1.1.9.                          The FRB, the TDFI, the FDIC or other
Governmental Agency charged with the regulation of depository institutions: (a)
issues to Borrower or PFP, or initiates any action, suit or proceeding to obtain
against, impose on or require from Borrower or PFP, a memorandum of
understanding (other than a compliance-related memorandum of understanding that
would not impose material restrictions on the business of Borrower or PFP and
would not, in the reasonable determination of PFP, require disclosure under the
federal securities laws), a cease and desist order or similar regulatory order,
the assessment of civil monetary penalties (other than de minimis civil monetary
penalties imposed in connection with technical violations of laws or regulations
that do not exceed, in the aggregate, $100,000), articles of agreement, an
operating agreement, a capital directive, a capital restoration plan, any
restrictions or limitations that prevent or as a practical matter impair the
payment of dividends or the payments of any debt by Borrower or PFP,
restrictions or limitations that make the payment of the dividends by Borrower
or PFP subject to prior regulatory notice or approval, a notice or finding under
Section 8(a) of the FDI Act, or any similar enforcement action, measure or
proceeding; or (b) proposes or issues to any executive officer or director of
Borrower or PFP, or initiates any action, suit or proceeding to obtain against,
impose on or require from any such officer or director, a cease and desist order
or similar regulatory order, a removal order or suspension order, or the
assessment of civil monetary penalties (other than de minimis civil monetary
penalties imposed in connection with technical violations of laws or regulations
that do not exceed, in the aggregate, $25,000); or
 
8.1.1.10.                          The filing of formal charges by any
Governmental Agency, including the issuance of an indictment, under a RICO
Related Law against Borrower or PFP; or
 
8.1.1.11.                          Final judgment or judgments for the payment
of money in an amount in excess of $5,000,000 is or are outstanding against
Borrower or against any of its property or assets, and any one of such judgments
has remained unpaid, unvacated, unbonded or unstayed by appeal or otherwise for
a period of 60 days from the date of its entry; or
 
8.1.1.12.                          Borrower is notified that it is considered an
institution in "troubled condition" within the meaning of 12 U.S.C. Section
1831i and the regulations promulgated thereunder, or if a conservator or
receiver is appointed for Borrower; or
 
8.1.1.13.                          Borrower or PFP becomes insolvent or is
unable to pay its debts as they mature; or makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts as they mature;
or suspends transaction of its usual business; or if a trustee, conservator or
receiver of any substantial part of the assets of Borrower or PFP is applied for
or appointed, or
 
8.1.1.14.                          Any proceedings involving Borrower or PFP are
commenced by or against Borrower or PFP under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and, in the case of
an involuntary proceeding, either (a) such proceeding is not dismissed within 45
days after the commencement thereof, or (b) an order shall be entered approving
the petition in such proceeding; or
 
8.1.1.15.                          PFP applies for, consents to or acquiesces in
the appointment of a trustee, receiver, conservator or liquidator for itself
under Chapter 7 or Chapter 11 of the Bankruptcy Code (the "Bankruptcy Code
Provisions"), or in the absence of such application, consent or acquiescence, a
trustee, conservator, receiver or liquidator is appointed for PFP under the
Bankruptcy Code Provisions, or any bankruptcy, reorganization, debt arrangement
or other proceeding or any dissolution, liquidation, or conservatorship
proceeding is instituted by or against PFP under the Bankruptcy Code Provisions,
or if PFP is enjoined, restrained or in any way prevented from conducting all or
any material part of its business under the Bankruptcy Code Provisions; or
Borrower applies for, consents to or acquiesces in the appointment of a receiver
for itself, or in the absence of such application, consent or acquiescence, a
receiver is appointed for Borrower; or
 
8.1.1.16.                          The capital stock of Borrower is attached,
seized, subjected to a writ of distress warrant, or is levied upon or becomes
subject to any lien, claim, security interest or other encumbrance of any kind,
or comes within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors.
31

--------------------------------------------------------------------------------

8.1.2 Lender's Remedies.  Upon the occurrence of any Event of Default, Lender
shall have the right, if such Event of Default shall then be continuing, in
addition to all the remedies conferred upon Lender by law or equity or the terms
of any Transaction Document, to do any or all of the following, concurrently or
successively, without notice to Borrower; provided, however, upon the occurrence
of an Event of Default identified in any of Sections 8.1.1.13  through 8.1.1.15,
the unpaid principal amount under the Loan, all interest and all other amounts
outstanding under this Agreement or any other Transaction Document shall
automatically become due and payable without further act of Lender:
8.1.2.1.                          Declare the Note to be, and it shall thereupon
become, immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Note to the contrary notwithstanding; or
 
8.1.2.2.                          Terminate Lender's obligations under this
Agreement to extend credit of any kind or to make any disbursement, whereupon
the commitment and obligation of Lender to extend credit or to make
disbursements hereunder shall terminate.
 
8.2            Protective Advances.  If an Event of Default occurs, Lender may
(but shall in no event be required to) cure any such Event of Default and any
amounts expended by Lender in so doing, as determined by Lender in its sole and
absolute discretion, shall (a) be deemed advanced by Lender under an obligation
to do so regardless of the identity of the person or persons to whom such funds
are furnished, (b) constitute additional advances hereunder, the payment of
which is additional indebtedness evidenced by the Note, and (c) become due and
owing, at Lender's demand, with interest accruing from the date of disbursement
thereof until fully paid at the Default Rate.
 
8.3            Other Remedies.  Nothing in this Article 8 is intended to
restrict Lender's rights under any of the other Transaction Documents, other
related documents, or at law or in equity, and Lender may exercise such rights
and remedies as and when they are available.
 
8.4            No Lender Liability.  To the extent permitted by law, Lender
shall have no liability for any loss, damage, injury, cost or expense resulting
from any action or omission by it, or any of its representatives, that was
taken, omitted or made in good faith.
 
8.5            Lender's Fees and Expenses.  In case of any Event of Default
hereunder, Borrower shall pay Lender's fees and expenses including attorneys'
fees and expenses, in connection with the enforcement of this Agreement or any
of the other Transaction Documents or other related documents.
32

--------------------------------------------------------------------------------

9.            MISCELLANEOUS.
 
9.1            Release; Indemnification.  Borrower hereby releases Lender from
any and all causes of action, claims or rights that Borrower may now or
hereafter have for, or that may arise from, any loss or damage caused by or
resulting from (a) any failure of Lender to protect, enforce or collect in whole
or in part any of the Loan, (b) any other act or omission to act on the part of
Lender, its officers, agents or employees, except in each instance for those
caused by Lender's willful misconduct or gross negligence.  Borrower shall
indemnify, defend and hold Lender and its Affiliates (including their respective
officers, directors, agents and employees) harmless from and against any and all
losses, liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever (including attorneys' fees and
expenses) that may at any time be either directly or indirectly imposed upon,
incurred by or asserted or awarded against Lender or any of Lender's Affiliates
in connection with, arising from or relating to Borrower's breach of any
covenant, obligation, agreement, representation or warranty set forth in this
Agreement or any other Transaction Document, or arising from or relating to any
willful misconduct by Borrower, except to the extent Borrower establishes that
the loss, liability, obligations, penalty, claim, fine, demand, litigation,
defense, cost, judgment, suit, proceeding, damage, disbursement or expense arose
solely by reason of Lender's or any of Lender's Affiliates' willful misconduct
or gross negligence.
 
9.2            Assignment and Participation.  Lender may pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein
(provided Lender acts as agent for any participants, except as provided below)
or in any of its rights and security hereunder.  Lender may also assign all or
any part of the Loan and Lender's obligations in connection therewith to one or
more commercial banks or other financial institutions or investors (each an
"Assignee Lender").  Lender shall provide Borrower notice at least 10 days in
advance of the identity of any proposed Assignee Lender.  Upon delivery to
Borrower of an executed copy of the Assignee Lender's assignment and acceptance
(a) each such Assignee Lender shall be deemed to be a party hereto and, to the
extent that rights and obligations hereunder have been assigned and delegated to
such Assignee Lender, such Assignee Lender shall have the rights and obligations
of Lender hereunder and under the other Transaction Documents and other related
documents (b) Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Transaction Documents (including the obligation to
fund the Assignee Lender's share of the Loan) and other related documents. 
Within five Business Days after receipt of a copy of the executed assignment and
acceptance document, Borrower shall execute and deliver to Lender a new
promissory note, as applicable (for delivery to the relevant Assignee Lender),
in the form of Exhibit A hereto but substituting Assignee Lender's name and
evidencing such Assignee Lender's assigned portion of the Loan and a replacement
promissory note, as applicable, in the principal amount of the Loan retained by
Lender (such promissory note to be in exchange for, but not in payment of, the
promissory note then held by Lender).  The replacement promissory note shall be
dated the date of the predecessor promissory note.  Lender shall mark the
predecessor promissory note "exchanged" and deliver it to Borrower.  Accrued
interest on that part of the predecessor promissory note evidenced by the new
promissory note held by the Assignee Lender, and accrued fees, shall be paid as
provided in the assignment agreement between Lender and to the Assignee Lender. 
Accrued interest on that part of the predecessor promissory note evidenced by
the replacement promissory note held by Lender shall be paid to Lender.  Accrued
interest and accrued fees shall be so apportioned between the promissory note
and paid at the same time or times provided in the predecessor promissory note
and in this Agreement.  Borrower authorizes Lender to disclose to any
prospective Assignee Lender any financial or other information pertaining to
Borrower or the Loan so long as such Assignee Lender has agreed to be bound by
the confidentiality provisions of this Agreement.  Anything in this Agreement to
the contrary notwithstanding, and without the need to comply with any of the
formal or procedural requirements of this Agreement, including this Section 9.2,
Lender may at any time and from time to time pledge and assign all or any
portion of its rights under all or any of the Transaction Documents and other
related documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release Lender from its obligations thereunder.
 
9.3            Prohibition on Assignment.  Borrower shall not assign or attempt
to assign its rights under this Agreement, either voluntarily or, except to the
extent permitted by the terms of Section 5.2.1 of this Agreement, by operation
of law.
 
9.4            Time of the Essence.  Time is of the essence of this Agreement.
 
33

--------------------------------------------------------------------------------

9.5            No Waiver.  No waiver of any term, provision, condition, covenant
or agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing.  No failure to exercise or delay in exercising, by Lender
or any holder of the Note, of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law.  The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity.  No notice or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by Lender to or of any breach or
default by Borrower in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Borrower
hereunder.  Failure on the part of Lender to complain of any acts or failure to
act or to declare a Default or an Event of Default, irrespective of how long
such failure continues, shall not constitute a waiver by Lender of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.
 
9.6            Severability.  Any provision of this Agreement that is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.
 
9.7            Usury; Revival of Liabilities.  All agreements between Borrower
and Lender (including this Agreement and any other Transaction Documents) are
expressly limited so that in no event whatsoever shall the amount paid or agreed
to be paid to Lender exceed the amount collectible at the highest lawful rate of
interest permissible under the laws of the State of New York.  If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any other
Transaction Documents, at the time performance of such provision shall be due,
shall involve exceeding the limit of validity prescribed by law that a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the amount collectible at the
highest lawful rate of interest permissible under the laws of the State of New
York, and if for any reason whatsoever, Lender shall ever receive as interest an
amount that would be deemed unlawful, such interest shall be applied to the
payment of the last maturing installment or installments of the indebtedness to
Lender (regardless of whether then due and payable) and not to the payment of
interest.  To the extent that Lender received any payment on account of
Borrower's Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower's Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower's Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower's Liabilities shall be
deemed satisfied.
34

--------------------------------------------------------------------------------

9.8            Notices and Electronic Communications.  Any notice that either
party hereto may be required or may desire to give hereunder shall be deemed to
have been given if in writing and if delivered personally, or if mailed, postage
prepaid, by United States registered or certified mail, return receipt
requested, or if delivered by a responsible overnight courier, addressed:
 
if to Borrower:


Pinnacle Bank
150 Third Avenue South
Nashville, Tennessee 37201
Attn:  Harold R. Carpenter
Telephone No.:  (615) 744-3742
Fax No.:  (615) 744-3842
E‑Mail Address:  harold.carpenter@pnfp.com


With a copy to:

Bass Berry & Sims, PLC
150 Third Avenue South
Suite 2800
Nashville, Tennessee 37201
Attn:  Bob F. Thompson
Telephone No.:  (615) 742-6262
Fax No.:  (615) 742-2762
E‑Mail Address:  bthompson@bassberry.com

 

if to Lender: U.S. Bank National Association
One U.S. Bank Plaza
St. Louis, Missouri  63101
Attn: Eric Niedbalski, Portfolio Manager
Telephone No.:  (314) 418-1507
Fax No.:  (314) 418-2173
E‑Mail Address:  eric.niedbalski@usbank.com



With a copy to:

U.S. Bank National Association
5065 Wooster Road, CN-OH-L2CB
Cincinnati, Ohio 45226-2326
Attn:  Cynthia M. Olson, Client Services Representative
Telephone No.:  (513) 277‑5361
Fax No.:  (513) 277-5364
E‑Mail Address:  cynthia.olson1@usbank.com

And to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois  60654
Attn:  Edwin S. del Hierro, P.C.
Telephone No.:  (312) 862‑3222
Fax No.:  (312) 862‑2200
E‑Mail Address: ed.delhierro@kirkland.com


35

--------------------------------------------------------------------------------

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above.  Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier. 
Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by Lender.  Either Lender or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
9.9            Successors and Assigns.  This Agreement shall inure to the
benefit of the parties and their respective permitted successors and assigns
except that, unless Lender consents in writing, no assignment made by Borrower
in violation of this Agreement shall confer any rights on any assignee of
Borrower.
 
9.10            No Joint Venture.  Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Lender, shall be deemed to make Lender a partner or joint venturer with
Borrower.
 
9.11            Brokerage Commissions.  Lender and Borrower each represent and
warrant to the other that they have not dealt with any brokers or finders to
whom a brokerage commission or finder's fee is due in connection with the Loan. 
Each of Lender and Borrower hereby indemnifies and holds harmless the other from
all loss, cost and expenses (including reasonable attorneys' fees and expenses)
arising out of a breach of its representation and warranty set forth in this
Section 9.11.  The provisions of this Section 9.11 shall survive the Closing and
the termination of this Agreement.
 
9.12            Publicity.  Other than disclosures required by applicable law,
neither party shall publicize the Loan without the prior written consent of the
other, which consent shall not be unreasonably withheld, conditioned or delayed.
 
9.13            Documentation.  All documents and other matters required by any
of the provisions of this Agreement to be submitted or furnished to Lender shall
be in form reasonably satisfactory to Lender.
 
9.14            Additional Assurances; Right of Set‑off.  Borrower agrees that,
at any time or from time to time, upon the written request of Lender, it will
execute all such further documents and do all such other acts and things as
Lender may reasonably request to effectuate the transaction herein
contemplated.  If any Event of Default shall have occurred and be continuing,
Lender is hereby authorized at any time and from time to time to set‑off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and any and all other indebtedness at any time owing by
Lender to or for the credit or the account of Borrower against any and all of
Borrower's Liabilities or obligations to Lender pursuant to the Transaction
Documents irrespective of whether Lender shall have made any demand hereunder or
thereunder.  Lender agrees promptly to notify Borrower after any such set‑off
and application made by Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set‑off and application.  The
rights of Lender under this Section 9.14 are in addition to any other rights and
remedies (including other rights of set‑off) that Lender may have. Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of Lender to exercise any right of set‑off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.
36

--------------------------------------------------------------------------------

9.15            Entire Agreement.  This Agreement and the Disclosure Schedule
and Exhibits hereto constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto.  Neither party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement.
 
9.16            Choice of Law, Jurisdiction and Venue.
 
9.16.1 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.16.2 SUBMISSION TO JURISDICTION.  EACH OF BORROWER AND LENDER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE OTHER
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
9.16.3 WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
IN ANY COURT REFERRED TO IN SECTION 9.16.2.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
9.16.4 SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.8.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
37

--------------------------------------------------------------------------------

9.17            No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Transaction
Document), Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by Lender are arm's‑length
commercial transactions between Borrower  and its Affiliates, on the one hand,
Lender on the other hand, (ii Borrower  has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (iii)
Borrower  is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Transaction Documents; (b) (i) Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person and (ii) Lender does
not have any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Transaction Documents; and (c) Lender and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and Lender has
no obligation to disclose any of such interests to Borrower or its Affiliates. 
To the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Lender with respect to (i) any breach or alleged
breach of fiduciary duty in connection with any aspect of any transaction
contemplated hereby, and (ii) any breach or alleged breach of agency in
connection with any aspect of any transaction contemplated hereby.
 
9.18            No Third Party Beneficiary.  This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.
 
9.19            Legal Tender of United States.  All payments hereunder shall be
made in coin or currency that at the time of payment is legal tender in the
United States of America for public and private debts.
 
9.20            Captions; Counterparts.  Captions contained in this Agreement in
no way define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed by facsimile and in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
 
9.21            Knowledge; Discretion.  All references herein to a party's
knowledge shall be deemed to mean the knowledge of such party based on
commercially reasonable inquiry.  All references herein to Borrower's knowledge
shall be deemed to refer to the knowledge of Borrower and each Subsidiary. 
Unless specified to the contrary herein, all references herein to an exercise of
discretion or judgment by Lender, to the making of a determination or
designation by Lender, to the application of Lender's discretion or opinion, to
the granting or withholding of Lender's consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to
Lender, or otherwise involving the decision making of Lender, shall be deemed to
mean that Lender shall decide unilaterally using its sole and absolute
discretion or judgment.
 
9.22            PFP Loan Consent. Lender, as the holder and owner of the entire
indebtedness described in and evidenced by that certain Loan Agreement dated as
of June 15, 2012, by and between Lender and PFP, as amended by First Amendment
to Loan Agreement dated October 2, 2013, by and between Lender and PFP, together
with the Note (as defined therein), hereby consents to the execution and
delivery of this Agreement and the other Transaction Documents by the Borrower,
the incurrence of Indebtedness by the Borrower pursuant hereto and thereto and
the undertaking of the other obligations of the Borrower expressly contemplated
hereunder and thereunder.
 
38

--------------------------------------------------------------------------------

9.23            WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL ASSERT, AND EACH PARTY HEREBY
WAIVES, ANY CLAIM AGAINST THE OTHER PARTY, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR THE USE OF THE PROCEEDS THEREOF.  NO PARTY HERETO SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH PARTY THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY
AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.
 
9.24            WAIVER OF RIGHT TO JURY TRIAL.  EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR
LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH
LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, (c)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.
[Remainder of Page Intentionally Left Blank]
39

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 
PINNACLE BANK
 
 
By: /s/ Harold R. Carpenter                                       
Name:  Harold R. Carpenter
Title:  Chief Financial Officer
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By: /s/ Mark R. Cousineau                                        
Name:  Mark R. Cousineau
Title:  Senior Vice President
 

S-1

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF PROMISSORY NOTE
$40,000,000.00
 
New York, New York
 
 
Date: February 4, 2015

FOR VALUE RECEIVED, the undersigned, PINNACLE BANK, a Tennessee chartered  bank
("Borrower"), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association, and any holder hereof from time to time
("Lender"), at such place as may be designated in writing by Lender, the
principal sum of FORTY MILLION AND NO/100THS DOLLARS ($40,000,000.00) (or so
much thereof that has been advanced and remains outstanding), with interest
thereon as hereinafter provided.  This note (this "Note") is issued pursuant to
the terms of that certain Loan Agreement of even date herewith by and between
Borrower and Lender, as amended, restated, supplemented or modified from time to
time (the "Loan Agreement").  All capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Loan Agreement.
Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and Loan Agreement as set forth in the Loan Agreement.  Such
interest shall be due and payable as set forth in the Loan Agreement.
The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Maturity Date.  Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.
This Note is issued pursuant to the terms of the Loan Agreement.  If an Event of
Default shall occur and be continuing, the principal of this Note together with
all accrued interest thereon may, at the option of the holder hereof,
immediately become due and payable on demand; provided, however, that if any
document related to this Note provides for automatic acceleration of payment of
sums owing hereunder, all sums owing hereunder shall be automatically due and
payable in accordance with the terms of that document.
Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender that are due and payable, then to past‑due interest
on the unpaid principal balance and the remainder to principal.
This Note may be prepaid only upon those terms and conditions set forth in the
Loan Agreement.
From and after the Maturity Date, or such earlier date as all sums owing on this
Note become due and payable by acceleration or otherwise, or after the
occurrence of an Event of Default as provided in the Loan Agreement, interest
shall be computed on all amounts then due and payable under this Note at the
Default Rate as provided in the Loan Agreement.
If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Transaction Documents, or as a consequence of any
Default or Event of Default, with or without the filing of any legal action or
proceeding, then Borrower shall pay to Lender immediately upon demand all
attorneys' fees and expenses, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys' fees and expenses had been
added to the principal.
No previous waiver and no failure or delay by Lender or Borrower in acting with
respect to the terms of this Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Note, the Loan Agreement or any of the other Transaction Documents.  A
waiver of any term of this Note or any of the other Transaction Documents or of
any of the obligations secured thereby must be made in writing and shall be
limited to the express written terms of such waiver.  In the event of any
inconsistencies between the terms of this Note and the terms of any other
document related to the Loan evidenced by this Note, the terms of the Loan
Agreement shall prevail.
A-1

--------------------------------------------------------------------------------

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
present­ment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.
Time is of the essence with respect to every provision hereof.  This Note shall
be construed and enforced in accordance with the laws of the State of New York,
except to the extent that federal laws preempt the laws of the State of New
York, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any Federal or State court having situs in New
York, New York and having proper venue, and also consent to service of process
by any means authorized by New York or Federal law.  Any reference contained
herein to attorneys' fees and expenses shall be deemed to be to reasonable fees
and expenses and to include all reasonable fees and expenses of third-party
attorneys and the reasonable fees and expenses of any other experts or
consultants.
All agreements between Borrower and Lender (including this Note and the Loan
Agreement, and any other documents securing all or any part of the indebtedness
evidenced hereby, if any) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender exceed the amount
collectible at the highest lawful rate of interest permissible under applicable
law.  If, from any circumstances whatsoever, fulfillment of any provision
hereof, the Loan Agreement or any other documents securing all or any part of
the indebtedness evidenced hereby at the time performance of such provisions
shall be due, shall involve exceeding the limit of validity prescribed by law
that a court of competent jurisdiction may deem applicable hereto, then, ipso
facto, the obligation to be fulfilled shall be reduced to the highest lawful
rate of interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount that would be deemed
unlawful under such applicable law, such interest shall be automatically applied
to the payment of the principal of this Note (regardless of whether then due and
payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.
Any notice that either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.
[Remainder of Page Intentionally Left Blank]
A-2

--------------------------------------------------------------------------------



EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
IN WITNESS WHEREOF, the undersigned has executed this Note or caused this Note
to be executed by its duly authorized representative as of the date first above
written.
PINNACLE BANK






By:
        Name:   [•]
        Title:     [•]
A-3

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF QUARTERLY COMPLIANCE CERTIFICATE
for the Quarter Ended ______________________
The undersigned, the ____________________ of Pinnacle Bank ("Borrower"), hereby
delivers this certificate pursuant to Section 6.3 of that certain Loan Agreement
dated as of February 4, 2015, between Borrower and U.S. Bank National
Association (as amended, restated, supplemented or otherwise modified from time
to time, the "Agreement") and certifies as of the date hereof as follows:
1.            Attached hereto or electronically delivered as provided in
Section 6.9 of the Agreement are the financial reports described in Section 6 of
the Agreement for the above-referenced period.
2.            Borrower is in compliance in all material respects with all
covenants contained in the Agreement (taking into account any applicable grace
or cure periods), and has provided a detailed calculation, as of the last day of
the quarter ended on the date set forth in the title hereof, of the financial
covenants set forth in Section 7 of the Agreement on Annex A attached hereto. 
[Or, if incorrect, provide detail regarding the noncompliance, the steps being
taken to cure it and the time within which such cure will occur which additional
detail or disclosure shall not cure any such noncompliance.]
3.            No Default, Unmatured Event of Default or Event of Default has
occurred or is continuing under the Agreement.  [Or, if incorrect, provide
detail regarding the Default or Event of Default and the steps being taken to
cure it and the time within which such cure will occur.]
4.            (a) The representations and warranties of Borrower set forth in
Sections 4.4.3, 4.7.2, 4.7.6 and 4.7.7  of the Agreement are true in all
respects as of the date of this certificate, except to the extent that such
representations and warranties specifically refer to an earlier date, and except
to the extent that any inaccuracy or incorrectness could not reasonably be
expected to have a Material Adverse Effect, and (b) the representations and
warranties of the Borrower set forth in Article 4 of the Agreement, other than
those described in the preceding clause (a) or set forth in Section 4.6 of the
Agreement, are true in all material respects as of the date of this certificate,
except to the extent that such representations and warranties specifically refer
to an earlier date.     [Or, to the extent that any of the foregoing statements
is incorrect, provide detail as to any inaccuracies, which additional detail
shall not cure any such inaccuracies or other failure of the foregoing
statements to be true and correct.]
B-1

--------------------------------------------------------------------------------



Capitalized terms in this Quarterly Compliance Certificate that are otherwise
undefined shall have the meanings given them in the Agreement.
Dated:  [•]
PINNACLE BANK






By:                                                                                                  
       Name:  [•]
       Title:    [•]
B-2

--------------------------------------------------------------------------------

ANNEX A


TO


QUARTERLY COMPLIANCE CERTIFICATE

 

A.

Risk-Based Capital Adequacy Guidelines. (Sections 7.1 and 7.2)

(as of the fiscal quarter ending _________, 201__)

1.

Borrower

(Primary Federal Regulator Capital Guidelines) _____ In Compliance _____Not In
Compliance

 

[minimum capital category required: “well capitalized”]

[minimum required total risk-based capital ratio: 12%]

B.

Maximum Nonperforming Assets. (Section 7.3)

(as of the fiscal quarter ending _________, 201__)

1.

Total Nonperforming Assets

$ __________ 2.

Tangible Primary Capital

$ __________ 3.

NPAs divided by Tangible Primary Capital [B.1 divided by B.2]

_________%

[maximum permitted - 18%]

C.

Minimum Reserves to Nonperforming Loans. (Section 7.4)

(as of the fiscal quarter ending _________, 201__)

1.

Allowance for Loan and Leases Losses

$ __________ 2.

Nonperforming Loans

$ __________ 3.

ALLLs divided by NPLs [C.1 divided by C.2]

_________%

[minimum required ALLL: 100% of NPLs]



 

--------------------------------------------------------------------------------

D.

Minimum Fixed Charge Coverage Ratio. (Section 7.5) [PFP ONLY]

(as of the fiscal quarter ending _________, 201__)

1.

Net Income of PFP (on a consolidated basis)

$ __________ 2.

Amount of Goodwill Amortized by PFP

$ __________ 3.

Cash distributions or declarations by PFP

$ __________ 4.

Interest Expense (contractually due)

$ __________ 5.

[E.1. plus E.2. plus E.4. minus E.3.]

$ __________ 6.

Interest Expense (contractually due)

$ __________ 7.

Required Principal Payments (PFP)

$ __________ 8.

Annual Principal Amount - PFP Loan

$ 2,500,000 9.

[E.6. plus E.7. plus E.8.]

$ __________ 10.

Fixed Charge Coverage Ratio [E.5. divided by E.9.]

______ to 1.00

[minimum required fixed charge coverage ratio (rolling four quarter basis - 1.25
to 1.00]

 

E.

Minimum Liquidity. (Section 7.6)

(as of the fiscal quarter ending _________, 201__)

1.

Liquid Assets

$ __________ 2.

Required Loan Payments (next four quarters)

$ __________

[minimum required Liquid Assets - 200% of E.2.]

 

--------------------------------------------------------------------------------

 
 
PINNACLE BANK




DISCLOSURE SCHEDULE





To: U.S. Bank National Association




Re: Loan Agreement dated as of February ­­­4, 2015 (the "Loan Agreement"),
between Pinnacle Bank, a Tennessee state-chartered banking corporation
("Borrower") and U.S. Bank National Association, a national banking association
("Lender")



This Disclosure Schedule is the "Disclosure Schedule" as defined in the Loan
Agreement and is delivered to you pursuant to the Loan Agreement.  The items set
forth in the sections that follow represent exceptions, qualifications,
permitted items and disclosures that are listed herein pursuant to the terms of
the Loan Agreement or related documents.  Capitalized terms used herein (or in
the following sections) that are not defined herein shall have the meanings
assigned to them in the Loan Agreement, unless the context otherwise requires.


IN WITNESS WHEREOF, the undersigned has caused this Disclosure Schedule to be
executed by its duly authorized officer as of February 4, 2015.




PINNACLE BANK




By: /s/ Harold R.
Carpenter                                                                     
Name: Harold R. Carpenter   
Title: Chief Financial Officer   





--------------------------------------------------------------------------------



SECTION 4.1.2
of
Disclosure Schedule


States of Operation; Capitalization




1.
Tennessee is the only state where the Borrower owns, leases, operates,
maintains, controls or otherwise has an interest in any bank or branch offices,
loan production offices, deposit production offices, remote service units for
the production of deposits or loans, or any ATMs, or owns or leases any Property
used in its operations.



2.
PFP is the only record or beneficial owner of capital stock of Borrower.  As of
the date hereof, PFP owns 6,805,600 shares of Borrower's common stock. From time
to time PFP contributes capital to Borrower and in connection with such capital
contributions Borrower may issue additional shares of capital stock to PFP.






--------------------------------------------------------------------------------

SECTION 4.5.1
of
Disclosure Schedule


Liens




1.
Financing statement No. 210-022207 filed with the Tennessee Secretary of State
("TSOS") on June 23, 2010, identifying PFP as debtor and Cisco Systems Capital
Corporation as secured party.



2.
Financing statement No. 212-041070 filed with the TSOS on July 26, 2012,
identifying PFP as debtor and IBM Credit LLC as secured party.



3.
Financing statement No. 202-035358 filed with the TSOS on June 18, 2002,
identifying Pinnacle National Bank as debtor and Federal Home Loan Bank of
Cincinnati as secured party.  See also related filing nos. 207-050564,
310-047650, 212-006370, 212-058134 and420229092.



4.
Financing statement No. 207-070287 filed with the TSOS on August 3, 2007,
identifying Pinnacle National Bank as debtor and Federal Reserve Bank of Atlanta
as secured party.  See also related filing nos. 312-308907 and 212-063671.



5.
Financing statement No. 212-058440 filed with the TSOS on September 21, 2012,
identifying Pinnacle National Bank as debtor and Fannie Mae as secured party.






--------------------------------------------------------------------------------

SECTION 4.7.3
of
Disclosure Schedule


Regulatory Enforcement Actions




None.





--------------------------------------------------------------------------------

SECTION 4.7.4
of
Disclosure Schedule


Litigation




None.





--------------------------------------------------------------------------------

SECTION 4.7.6
of
Disclosure Schedule


Medical Benefits




1.
PFP and Borrower are currently paying PFP's or Borrower's, as applicable,
portion of the premiums for medical insurance for one spouse of a former
employee under PFP's and Subsidiary's standard health plans, and will continue
to pay such former employee's spouse's premium through the date that the former
employee's spouse reaches age 65.



2.
From time to time, PFP or Borrower has allowed terminated employees to continue
to participate (along with the employees' eligible spouse and dependents) in
PFP's or Borrower's standard health plans following the termination of those
employees' employment, and have continued to pay PFP's or Borrower's, as
applicable, portion of the premiums for such continuation coverage.  Each of PFP
and Borrower, may, from time to time, after the date hereof, provide similar
benefits under PFP's or Borrower's standard health plans to employees (along
with the employees' eligible spouse and dependents) whose employment with PFP or
Borrower terminates following the date hereof; provided, however, that the
payment of such premiums may not extend beyond eighteen months.



3.
PFP and Borrower have entered into agreements with certain of their executive
officers pursuant to which (i) PFP and Borrower have agreed to reimburse the
executive officer for the cost of premium payments paid by the executive to
continue his  health insurance for himself and his eligible dependents as
provided by PFP and the Bank for a period ranging from three months to twelve
months following the termination of the executive officer's employment depending
on the cause of such termination and (ii) the executive officer and his
immediate family are entitled to continue to receive the health insurance plan
benefits in effect for executive officer at the time of his termination
following a change in control for a period of three years to include payment of
PFP's or Borrower's funded portion of the plan. Each of PFP and Borrower may,
from time to time, enter into contracts providing for, or otherwise promise to
provide, benefits similar (but not more advantageous to the employee) to those
described in this Item 3 to other executive officers or members of PFP's or
Borrower's leadership team.






--------------------------------------------------------------------------------

SECTION 4.7.7
of
Disclosure Schedule


Environmental Matters




1.
With respect to periods prior to the ownership or occupancy of any Property by
Borrower or a Subsidiary, prior owners or operators of the Property may have
used or stored Hazardous Materials on the Property, including paint and asphalt
sealant, however neither the use nor storage of such Hazardous Materials has had
or could reasonably be expected to have a Material Adverse Effect.



2.
With respect to periods prior to the ownership or occupancy of any Property by
Borrower or a Subsidiary, there may have been Hazardous Materials Claims against
such Property relating to Hazardous Materials or pursuant to a Hazardous
Materials Law, but neither Borrower nor any Subsidiary was a party to such
Hazardous Materials Claims, and no such Hazardous Materials Claims materially
and adversely impact the current or proposed use of such Property by Borrower or
the applicable Subsidiary.






--------------------------------------------------------------------------------

SECTION 5.2.3
of
Disclosure Schedule


Indebtedness




None.









--------------------------------------------------------------------------------